El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
Contra Ramón Antonio Fournier Sampedro se radicó ante el anterior tribunal de distrito una acusación de asesinato en primer grado. Se le imputaba que el día 7 de septiembre de 1950 había dado muerte a su ex-esposa, Iris Nereida Her-*228nández Matos, estrangulándola. Se le juzgó ante un jurado, íué declarado culpable y sentenciado a reclusión perpetua.
El problema que nos atañe principalmente en esta ape-lación es si las confesiones del acusado fueron indebidamente admitidas en evidencia. A fin de discutir adecuadamente esta cuestión, debemos primero exponer en detalle la eviden-cia presentada durante el juicio.
I
Resumen de la Evidencia Presentada durante el Juicio
El Dr. Donald F. Babbs declaró que el día 8 de octubre de 1950 a las 11:30 de la mañana, él estaba en el Cementerio Fournier en Isla Verde y vió cuando de una excavación de la fosa número 4 extrajeron el cadáver de una mujer, posterior-mente identificada como Iris Nereida. El cadáver aparecía completamente vestido, con un traje, dos enaguas, un sostén y dos panties. La ropa interior aparecía en su sitio normal y co-rriente, pero la falda del traje cubría la cabeza de la mujer y una bufanda aparecía amarrada cubriéndole la boca y la cara. En el traje se encontraron una cartera de mujer y una caja de Kleenex. En un brazo tenía una pulsera y una sortija de brillantes en una mano. Alrededor del cuello aparecía un cinturón de mujer en forma de torniquete. El cinturón daba dos vueltas alrededor del cuello y había sido torcido. El cin-turón tenía un nudo y en el nudo había un clavo de 4% pulgadas. El testigo identificó todos estos objetos los cuales luego fueron admitidos en evidencia. Al día siguiente el tes-tigo practicó la autopsia del cadáver. La muerte había ocu-rrido dentro de 4 a 6 semanas antes de la fecha de la autop-sia. La laringe mostraba dos fracturas y la tráquea había sido oprimida. Las lesiones a la laringe y a la tráquea ha-bían sido causadas por presión fuerte desde afuera. El tes-tigo cree que esto fué resultado de las dos vueltas que tenía el cinturón alrededor del cuello y luego apretando aquél, lo que causó dos profundas marcas en la carne del cuello. La finada medía 5' 2" y parecía pesar 110 lbs. La causa de la *229muerte fué estrangulación por garrote con un cinturón. El testigo es de opinión que las lesiones y la estrangulación no podían haberse producido por la propia finada: antes de que el cinturón estuviera lo suficientemente apretado para cau-sarle la muerte, ella se habría desmayado y entonces se hu-biera aflojado el cinturón.
El testimonio de los tres o cuatro testigos siguientes, que eran empleados del Cementerio Fournier, estableció con evi-dencia circunstancial no controvertida, que el 7 de septiem-bre de 1950, aproximadamente a las 11 de la noche, el acu-sado había enterrado el cadáver de Iris Nereida en las con-diciones y con los objetos descritos por el Dr. Babbs en la tumba núm. 4 del Cementerio Fournier, que administraba y del que era socio el acusado.
Juan Ponce López declaró que es celador del Cementerio Fournier, radicado en Isla Verde, en la carretera de Santurce a Carolina. Como celador guarda las llaves del cementerio. Abre los portones de éste a las 7:00 a. m. y los cierra a las 6 p. m. El 7 de septiembre de 1950, a las 11 de la mañana, el acusado estaba en el cementerio y recibió una llamada tele-fónica, la cual le había dicho el acusado que estaba espe-rando. El acusado entonces dijo al testigo que la llamada había sido hecha por Lucy, hermana de Iris Nereida, dicién-dole al acusado que “Iris se había ido con el novio”. El acu-sado se fué seguida en su Cadillac. Fournier regresó al Ce-menterio como a las 3:30 p.m., el mismo día, y ordenó a Gregorio Fargas, empleado del cementerio, que hiciera un hoyo en la fosa núm. 4 para ver si salía agua. Gregorio hizo un hoyo como de dos pies cuadrados y el testigo se fué a hacer su trabajo. A las 11 de la noche del mismo día Fournier vino en su Cadillac a la casa cerca del cementerio donde vivía el testigo. El acusado dió a este un poco de ron y em-pezó a leer un periódico. Entonces Fournier le pidió las llaves al testigo para entrar al cementerio ya que tenía una cita con una enfermera. El testigo le dió las llaves al acu-sado. Fournier había estacionado su automóvil frente a la *230casa del testigo. Este pudo ver que no había mujer alguna en el automóvil. El testigo se fué a dormir. Como a la hora regresó Fournier para devolverle las llaves. El acusado es-taba un poco sudado. Fournier dijo al testigo que si éste se levantaba al otro día, primero que él, que mirara a ver si encontraba un zapato blanco de mujer que el acusado había perdido en el cementerio. Cuando el testigo llegó al cemen-terio a las 6:40 al día siguiente, ya Fournier estaba allí. El 7 de septiembre, cuando el testigo cerró el cementerio, el hoyo que Fargas había cavado se quedó abierto; temprano en la mañana siguiente, cuando el testigo lo vió por primera vez, ya había sido llenado con arena. El acusado le dijo a Pedro Andino, otro empleado del cementerio, que hiciera una mezcla de concreto para tirar los pisos de las fosas de la parcela F, que incluía la núm. 4. Cuando los empleados fueron a tirar el piso de concreto en la fosa núm. 4, ya ésta había sido lle-nada y nivelada. Fournier nunca antes había pedido al tes-tigo las llaves a fin de entrar al cementerio con una enfer-mera. Una mañana, mientras el testigo y otros empleados trabajaban en el cementerio, llegó el fiscal Viera Martínez con algunos detectives y puso a Fargas y a Andino a trabajar cavando en la fosa núm. 4. Lo primero que encontraron fué el zapato entre las fosas 5 y 6. Entonces encontraron el cadáver de Iris Nereida en la fosa 4. En la mañana del día 8 de septiembre, el testigo notó una mancha de sangre en el guardalodo trasero derecho del Cadillac de Fournier. Posteriormente, pero antes de desenterrarse el cadáver, Four-nier dijo al testigo que ya no tenía que darle dinero a Iris Nereida por que esta se había ido con un “macho”.
Agapito Rosa García, empleado del cementerio, corroboró la declaración de Juan Ponce López con respecto a la «orden de Fournier de tirarle el piso a la fosa núm. 4 en la mañana del 8 de septiembre. También vió la mancha de sangre en el guardalodo del automóvil de Fournier aquella mañana. Fournier se fué del cementerio aquella misma mañana y re-gresó como a las 9 a.m. trayendo un paquete envuelto en pa-*231pel de bolsas de cemento. El propio acusado hizo un hoyo con una pala entre las fosas 5 y 6, tiró el paquete en el hoyo, y lo tapó. El testigo también corroboró la declaración de Ponce López al efecto de que el fiscal Viera y algunos detectives estaban presentes en la mañana del 8 de octubre de 1950 cuando Fargas y Andino, cavando por órdenes del fiscal entre las tumbas 5 y 6, encontró un zapato blanco de mujer con pedazos de papel de bolsas de concreto en el mismo sitio en que Fournier había hecho el hoyo donde había tirado el paquete. El testigo también declaró que siguieron cavando y encontraron el cadáver de Iris Nereida en la fosa 4. Un día después del 8 de septiembre, Fournier estaba en la oficina leyendo un periódico y dijo: “Mira, Iris Nereida está desapa-recida y se fué con un macho”.
Pedro Andino Villalongo, también empleado en el cemen-terio, declaró al mismo tenor que Ponce López y Rosa Gar-cía, o sea que a la fosa 4 se le había tirado el piso de con-creto el 8 de septiembre por órdenes de Fournier. Éste, luego de hacer un hoyo entre las fosas 5 y 6, había enterrado un paquete en él. El testigo identificó el zapato que estaba en el hoyo cuando se desenterró el 8 de octubre. Otros dos em-pleados del cementerio, Ernesto Santana Alicea y Gregorio Fargas Ayala, corroboraron el testimonio de los otros testigos con respecto a estos hechos.
Dos hermanas de Iris Nereida declararon. Identificaron toda la ropa, la cartera, las prendas y otros objetos que apa-recieron con el cadáver de Iris Nereida, como pertenencias de ésta. Iris Nereida salió de su casa a las 7 a.m. el 7 de sep-tiembre de 1950 para ir al trabajo y nunca más regresó. Tres o cuatro días después de haber desaparecido su hermana, fue-ron a ver a Fournier al cementerio. Éste estaba temblando cuando les hablaba. Una de las hermanas le dijo que ellas temían que el acusado hubiese dado muerte a Iris Nereida y la hubiese enterrado. Fournier negó esta acusación. Éste les ofreció ayudar a buscarla. Les dijo que haría el cheque correspondiente a octubre y que si Iris Nereida estaba con *232alguien, ella enviaría a alguna persona a buscar el cheque y en esa forma averiguarían dónde estaba. En presencia de una de las hermanas, el fiscal le preguntó al acusado qué sabía sobre la muerte de su ex-esposa. Fournier contestó cínicamente que ésa era “una pregunta de $64”. El fiscal dijo: “Gáneselos, usted sabe dónde está. Díganos dónde está”. Y el acusado contestó: “Yo no sé, si supiera ya me los hubiera ganado . . .”. Fournier dijo al fiscal en presen-cia de las hermanas que había visto a Iris Nereida en un banco de San Juan el lunes siguiente a su desaparición. En su tes-timonio las hermanas describieron los disgustos habidos entre Iris Nereida y Fournier durante su matrimonio. Iris Ne-'reida se divorció de Fournier en 1949 por la causal de trato cruel e injurias graves. La custodia de su hijita le fue con-cedida a Iris Nereida. Fournier venía obligado a pasarle $150 mensuales para alimentos de la niña. Antes de casarse con Iris Nereida, Fournier tuvo tres hijos: dos de su pri-mera esposa, de quien se divorció, y un hijo natural recono-cido en una señora procedente de los Estados Unidos conti-nentales. Se admitió en evidencia una denuncia radicada por Iris Nereida en 1949 ante el anterior tribunal municipal antes del divorcio. En esta denuncia Iris Nereida imputaba a Fournier acometimiento y agresión grave.
Enrique Ramírez Brau, periodista, declaró que como a las 11:30 de la mañana del 10 de octubre de 1950, varios otros periodistas y fotógrafos y él, fueron a una casa en construc-ción propiedad de Fournier en el Barrio San Antón, cerca de St. Just, por invitación del fiscal. Había allí también varios detectives y policías. El testigo identificó varias fotografías que se tomaron allí del exterior e interior de la casa y del acusado mostrando la forma en que había dado muerte a Iris Nereida. El acusado puso una hoja de puerta sobre la bañera y dijo que “ahí en esa hoja de puerta había colocado a Iris . . . que le había quitado el cinturón que tenía ceñido a la cintura, se lo había puesto por el cuello y la había estran-gulado”. El acusado dijo además que “. . . había cargado *233el cadáver y con cierta dificultad lo había podido sacar por la ventana para colocarlo en el baúl del automóvil.” Tanto dentro como fuera de la casa, el acusado explicó a todos los allí presentes cómo había estrangulado a su ex-esposa. El testigo identificó varias fotografías de estos hechos, incluyendo una fotografía en que el fiscal informaba a la prensa, con la aquiescencia del acusado, que Fournier había confesado el cri-men de haber dado muerte a Iris Nereida mediante estran-gulación.
En este momento surgió la cuestión de la naturaleza vo-luntaria de la confesión del acusado en San Antón. Se retiró al jurado y Ramírez Brau fué interrogado por el fiscal sobre este punto. Declaró el testigo que Fournier estaba en “ac-titud ... de persona tranquila”, se expresaba en voz apa-cible, hablaba normal. Sus manos estaban libres; no es-taba esposado. Su comportamiento era “muy correcto” y uno de “decidida cooperación” con el fiscal, los detectives y la prensa. El acusado hizo su declaración en forma es-pontánea y nadie ejerció presión alguna contra él para que declarara. No solamente confesó voluntariamente, si que también espontáneamente describió actuando la escena de sa-car el cadáver por la ventana. El fiscal llamó a los perio-distas fuera de la casa y les dijo, en presencia de Fournier, que éste había confesado voluntariamente, sin que mediara presión alguna ni ofrecimiento de ninguna clase. Cuando el fiscal hizo esta manifestación Fournier movió la cabeza y asintió. El fiscal dijo que Fournier le había dicho que si el crimen no se había esclarecido para el mes de diciembre, él lo hubiera “declarado” motu proprio, a las autoridades.
En el contrainterrogatorio del abogado del acusado sobre la cuestión de la naturaleza voluntaria de la confesión en San Antón, Ramírez Brau declaró que había visto a Fournier en una cama una noche en el cuartel de la policía como 24 a 36 horas antes. En esa ocasión Fournier dijo al testigo que se encontraba allí porque le había pedido al fiscal que lo mandara a su casa o lo mandara para otro sitio porque quería desean-*234sar, que estaba muy incómodo en el sitio donde estaba sentado todo el tiempo en fiscalía. El testigo le pidió a Fournier un retrato de Iris Nereida. El acusado le dijo que buscara el anuario de la Escuela Superior Central del año 1945 donde ella aparecía en un retrato muy bonito. Dijo que si el fiscal lo seguía molestando le iba a dar una “galleta”. El hombre que el testigo vió primero en el cuartel de la policía y luego en San Antón eran dos personas distintas. El primero era un hombre lleno de pasión; el segundo en San Antón no tenía en el semblante huellas de pasión cuando “describía las esce-nas” y confesaba su crimen. En la ocasión en el cuartel, como a las 2 de la mañana, el testigo le dijo al acusado que el fiscal iba a destapar las fosas porque creía que Iris Nereida estaba enterrada en el Cementerio Fournier. El acusado contestó que el fiscal podía ordenar que se destaparan todas las 1,800 fosas que había en el cementerio, pero que tendría que pagar $10 por cada fosa que destapara. Esa noche el acusado nada le declaró en relación con los hechos del caso. Sin embargo, confesó en San Antón, asintiendo a todo lo que e: fiscal manifestó.
Luis Casanave, fotógrafo de prensa, también declaró en ausencia del jurado sobre la cuestión de la naturaleza volun-taria de la confesión oral hecha por el acusado el 10 de octubre de 1950 en una casa en construcción en San Antón propiedad del acusado. Declaró que estaba presente cuando los hechos antes descritos tuvieron lugar. El testigo tomó allí varias fotografías que identificó. Las “actuaciones” del acusado eran “completamente libres”, posaba “libremente”, indicando a petición del fiscal, dónde y cómo habían ocurrido los hechos. El acusado estaba completamente sereno y tranquilo; nadie se produjo en forma irrespetuosa con él.
Sobre la cuestión de la voluntariedad de las “actuaciones y declaración del -acusado”, el fiscal ofreció una certificación de la transcripción taquigráfica de las manifestaciones hechas la tarde del 10 de octubre de 1950 durante la vista de una petición de hábeas corpus radicada contra el fiscal en repre-*235sentación del acusado. Las manifestaciones hechas por el abogado Rubén Gaztambide Arrillaga, quien representaba a Fournier en esos momentos, son las siguientes:
“Queremos anunciar nuestra protesta del hecho que no se nos haya permitido ver al acusado por más de 80 horas desde que fué detenido. Afortunadamente nos ha expresado el propio acu-sado que en todo momento fué tratado con todo el respeto nece-sario por el Fiscal Viera Martínez y que en ningún momento fué forzado a decir o hacer absolutamente nada en contra de él y que su declaración o confesión fué enteramente voluntaria, que lo único que él solicitó del Fiscal Viera fué ver a su abogado y el Fiscal Viera le expresó que tratándose de una investigación no era necesaria la presencia de su abogado.
“Nosotros, claro, entendemos lo contrario y sencillamente nos limitamos a protestar de que con anterioridad a esta fecha no se nos permitiera haber hablado con él; pero reafirmando que su declaración o confesión fué absolutamente voluntaria y a pesar de que protestamos sobre el hecho expresado, felicitamos al com-pañero del ministerio público por la forma decente y limpia de haber conducido esta investigación.
“Queremos expresar además que el cuerpo de la defensa de-siste en este momento del hábeas corpus y solicita, si es que ya se ha hecho acusación, que se le fije fianza.”
El abogado del acusado se opuso a la admisión en eviden-cia de la certificación de la transcripción de las manifesta-ciones del Lie. Gaztambide. No expuso fundamento alguno para ello. Cuando el juez sentenciador le preguntó, “¿Quie-ren discutirla?”, contestó “No, señor”. Dicha certificación se admitió solamente para la cuestión de la voluntariedad de la confesión.
El Pueblo no ofreció ningún otro testimonio sobre la cues-tión preliminar ante el tribunal con respecto a la naturaleza voluntaria de la confesión oral de San Antón. Todavía en ausencia del jurado, el acusado sentó al fiscal Ángel Viera Martínez en la silla de los testigos en un esfuerzo por probar •en la vista preliminar de esta cuestión, que la confesión había sido involuntaria. El 7 de octubre de 1950 el testigo tuvo “necesidad de realizar simultáneamente varias actividades *236en distintos lugares, San Antón de Carolina, Cementerio Four-nier ...” y por consiguiente no sabe a que hora Fournier “fué detenido para investigación” el 7 de octubre de 1950; pero puede decir que fué en horas de la mañana. (Más tarde se estipuló que el acusado fué “detenido para investigación” y traído a la fiscalía a las 8 de la mañana del día 7 de oc-tubre.) Fournier prestó declaración ante el testigo, empe-zando a las 10 de la noche del 9 de octubre y terminando aproximadamente a las 4 de la mañana del día 10. El tes-tigo tiene dos declaraciones juradas por escrito hechas por el acusado durante la noche del 9 al 10 de octubre de 1950; el acusado también hizo otras declaraciones orales durante la misma noche. Después que el acusado prestó estas declara-ciones escritas y orales al testigo durante la noche del 9 al 10 de octubre, éste llevó al acusado a San Antón “para yo seguir interrogando sobre el terreno y con las cosas a la vista . . . respecto de todos los hechos físicamente vistos.” Desde que el acusado fué “detenido” en la mañana del 7 de oc-tubre hasta la fecha el acusado “no ha recobrado su libertad”. Esto incluye el período durante el cual el acusado hizo en San Antón las manifestaciones orales a que Ramírez Brau se re-firió. Al acusado no se le permitió ver a un abogado durante las 80 horas más o menos que estuvo detenido. El acusado vió y conferenció en la oficina del fiscal con su abogado Lie. Gaztambide y con un familiar — su tía — por primera vez a su regreso de San Antón el día 10 de octubre e inmediata-mente antes de la vista sobre la solicitud de hábeas corpus celebrada ese mismo día. Este abogado fué a ver al fiscal el día 9 de octubre para llevarle ropa al acusado y preguntar por él; el fiscal le dijo al abogado que el acusado estaba muy bien. Independientemente del hecho de que otras personas preguntaron al acusado cómo se sentía y que si deseaba al-guna cosa de comer o beber, el acusado no fué interrogado por nadie, con excepción del testigo, sobre los hechos del caso. El acusado permaneció incomunicado desde la mañana del 7 de octubre hasta que hizo sus declaraciones el día 10 de oc-*237tubre en San Antón. El acusado fué llevado al Cementerio Fournier el 8 de octubre a las 2 p.m. En San Antón había más de 10 personas, incluyendo los periodistas y los fotógra-fos. Se tomó allí “una tormenta de relámpagos” foto-gráficos.
El fiscal Viera entonces “a manera de repregunta” de él mismo declaró lo siguiente: El acusado fué detenido en la mañana del 7 de octubre de 1950 a los fines de investigación. No intervino directamente en la detención porque la labor de la investigación se había distribuido para hacerse simul-táneamente en las primeras etapas entre distintas personas en distintos sitios. Tenía que irse a la funeraria, a la casa de San Antón, al cementerio y a otros lugares. Desde el mo-mento en que se le detuvo hasta que el acusado hizo su decla-ración, no tuvo asistencia de abogado porque en opinión del testigo el acusado no tenía derecho a tal asistencia. No fué hasta la noche del 9 de octubre y las primeras horas de la ma-drugada del día 10 que finalmente examinó al acusado en relación con la desaparición y muerte de Iris Nereida. Cuando fué al cementerio el 7 de octubre, el fiscal recogió a todas las personas que le parecieron que podían saber algo del caso para interrogarlas. Cuando estaban en el cemente-rio cayó un fuerte aguacero. Tuvo que regresar a fiscalía, con todos los testigos, lo cual atrasó la investigación. Du-rante todo este tiempo el acusado estaba en fiscalía, sin mo-jarse, como se habían mojado los otros. Fué necesario habi-litar local para todos los testigos y permitirle a algunos cam-biarse de ropa. No fué por tanto posible empezar la inves-tigación hasta esa noche. El acusado mientras tanto perma-neció muy tranquilo en la fiscalía, en una butaca, con perió-dicos y libros de texto a su disposición. A tenor con las ór-denes del testigo, se complació al acusado con respecto a sus deseos de comida, bebida y sueño. Examinó testigos toda la noche del día 7 de octubre hasta la mañana del día 8 sin comer ni dormir, mientras que el acusado había comido y dormido durante todo ese período. Una vez que se orientó con el tes-*238timonio de estos testigos, el día 8 regresó al Cementerio Four-nier para desenterrar el cadáver, los objetos personales y el zapato de Iris Nereida. Esta labor en el cementerio duró un largo rato. La exhumación del cadáver hubo que hacerla con gran cuidado a fin de no causarle daño. Toda esta labor hubo que realizarla a pesar de la peste tremenda que despedía el cadáver debido al tiempo que llevaba enterrado. Mientras se hacía todo esto, había dado órdenes de que se llevara al acu-sado a dormir cuando quisiera en una cama con mattress que se había habilitado en el cuartel, donde se le daban las co-midas que ordenara cuando las quisiera. Se le instaló un abanico eléctrico para que recibiera fresco. El acusado es-tuvo sumamente tranquilo durante ese período. Tuvo el tes-tigo que interrogar testigos adicionales que le surgían con motivo de la investigación para entonces poder interrogar al acusado. No fué hasta la noche del 9 de octubre que estuvo listo para interrogarlo. Su interrogatorio del acusado duró hasta el amanecer del día 10. Fué una de las investigacio-nes más largas y difíciles que jamás haya practicado el tes-tigo, ya que ni siquiera sabía dónde estaba el “cuerpo del delito”. Le tomó muchas horas poder averiguar esto. El acusado en momento alguno protestó de nada ni exigió nada. Más bien siempre estuvo dispuesto a cooperar. Después de la noche en que se interrogó al acusado el fiscal le dijo que tenían que ir al campo. Aquél contestó, “cuando usted quiera”. El fiscal le indicó que lo iba a dejar para mañana, pero el acusado le dijo “no, cuando usted quiera”. El 10 de octubre fueron a San Antón y en ese sitio, en presencia de los representantes de la prensa a quienes el testigo había invi-tado a fin de que estuvieran informados, el acusado explicó la manera en que había cometido el crimen y posó para foto-grafías de las distintas etapas del crimen tal y como lo había cometido. Cuando regresaban del cementerio tomaron agua de coco en la carretera. El acusado le dijo al fiscal que quería ver a algún pariente. El testigo le permitió ver a su tía y hablar con ella en presencia suya en su oficina. El acusado *239también vió a su abogado, Lie. Gaztambide Arrillaga, y con-versó con él.
Las partes en esa etapa de los procedimientos sometieron al tribunal sentenciador la cuestión de la voluntariedad de la confesión oral hecha por el acusado en San Antón, sobre la cual Ramírez Brau y Casenave declararon. El tribunal sen-tenciador resolvió que no podía decidir como cuestión de de-recho que esta confesión era involuntaria. Por consiguiente ordenó a las partes que sometieran la cuestión al jurado. Esto exigía que se repitiera el testimonio sobre la voluntarie-dad de la confesión en presencia del jurado. A tenor con ello, se trajo al jurado a la sala y Ramírez Brau y Casenave de-clararon nuevamente, delante del jurado, tanto en cuanto a la naturaleza voluntaria de la confesión de San Antón como en cuanto a los detalles de la misma.
Ángel Luis Torres, miembro de la detective adscrito a la Fiscalía declaró que formaba parte del grupo de periodistas y detectives que acompañaron al fiscal y a Fournier en la vi-sita que se hizo a la casa de Fournier en San Antón el 10 de octubre de 1950 aproximadamente como a las 11 de la ma-ñana. El testigo encontró unas fibras de un cinturón en un terrón de barro dentro de un tubo en el sumidero en el baño de la casa. El terrón con las fibras no se veía pero él las buscó en el sumidero porque Fournier le había dicho que él había tirado las fibras en el tubo el día en que mató a Iris Ne-reida y que dichas fibras eran parte del cinturón con que él la había matado. Mientras Fournier le decía esto estaba en “ac-titud tranquila”. Nadie lo obligó a decir que las fibras estaban en el tubo. Lo dijo voluntariamente porque él quería cooperar con las autoridades. Fournier manifestó allí en presencia de todo el mundo que cogió el cadáver, lo subió por una ven-tana y lo puso en el baúl de su automóvil, lo cerró y se fué.
En este momento el testigo empezó a declarar sobre lo que Fournier había dicho en la fiscalía en su presencia la noche anterior. Se retiró al jurado. En su ausencia se esti-puló por las partes que se permitiría al testigo declarar sobre *240las distintas manifestaciones hechas por el acusado, pero que la cuestión de la voluntariedad de las mismas sería some-tida al jurado; que el jurado determinaría esta cuestión a base de (1) el testimonio que ya había oído sobre la volunta-riedad de las confesiones del acusado, (2) la parte del testi-monio que sobre esta cuestión oyó la corte pero no el jurado, la cual sería leída al jurado en vez de ser repetida por los tes-tigos, y (3) el interrogatorio y contrainterrogatorio de este testigo. Entonces regresó el jurado a sala y el testigo de-claró que en la fiscalía la noche anterior y en presencia del tes-tigo, el acusado dijo que el 7 de septiembre de 1950 él fué a la casa de su novia y la llevó al trabajo con el cadáver de Iris Nereida todavía en el baúl del automóvil. Luego, se fué para .su casa a almorzar. Después de almorzar, fué al Cementerio Fournier como a las 3 de la tarde. Salió del cementerio y fué a buscar a su novia al trabajo llevándola a su casa. Luego se fué para la suya, se bañó y vistió, y fué por la noche a visitar a su novia. Como a las 11 de la noche fué al Ce-menterio Fournier. (1)
En el contrainterrogatorio, Torres declaró que vio al acu-sado el sábado 7 de octubre de 1950, cuando se le trajo a la fiscalía para interrogarlo. Se le dijo al acusado que esperara en lo que el fiscal tenía tiempo para interrogarlo. Mientras el fiscal practicaba su investigación, el acusado permaneció ■en la oficina del fiscal Mieres Calimano. El acusado con-versaba con todo el mundo y leía novelas detectivescas pero no se le permitía hablar ni con abogados ni con familiares “porque estaba en proceso de investigación”. Se dejó al acu-sado en dicha oficina todo el día del sábado. Se le llevó tem-prano en la noche del sábado al cuartel de la policía donde durmió en una cama que se le había habilitado. El do-mingo por la mañana un policía trajo al acusado a la ofi-*241ciña del fiscal Mieres, donde permaneció todo el día. Es-tuvo bajo vigilancia y no se le permitió comunicarse con nadie excepto con los oficiales de la policía o con miembros de la fis-calía. En la noche del domingo el acusado fué llevado al cuar-tel, todavía bajo vigilancia, y se le permitió que durmiera allí. El lunes por la mañana volvió a traérsele a la oficina del fiscal Mieres. Se le mantuvo incomunicado — es decir, sin poder hablar ni con abogados ni con familiares — durante todo el día del lunes. El lunes por la noche, como a las 7:30 p.m.s el fiscal Viera comenzó a interrogar al acusado. Nadie lo había interrogado hasta ese momento, aun cuando varios detectives le preguntaron sobre su ex-esposa y él les dijo que ella había desaparecido. El fiscal Viera interrogó al acusado en presencia del Teniente Soto, de un taquígrafo y del testigo, hasta las 4:30 de la madrugada del martes. Nadie más inte-rrogó al acusado durante este período. Luego de haber ter-minado el fiscal su interrogatorio, enviaron a buscar café que bebieron todos, incluyendo el acusado. Posteriormente deci-dieron ir a San Antón, a solicitud del acusado. Esto no se hizo a solicitud del fiscal; se hizo a solicitud del propio acu-sado, que quería que ellos fueran allá. La declaración que hizo el acusado durante la noche se tomó taquigráficamente. Se transcribió por el taquígrafo y el acusado la firmó cuando regresaron de San Antón. Cuando el acusado hacía su con-fesión en San Antón, estaba tranquilo y posaba para los fo-tógrafos. El fiscal le pidió al acusado en San Antón que ex-plicara cómo había dado muerte a su ex-esposa. El acusado tomó una hoja de puerta, la puso sobre la bañera y explicó cómo la estranguló. El acusado explicó que había golpeado a Iris Nereida, ella se quedó inconsciente, y por este motivo fué que pudo ponerla en la hoja de puerta y estrangularla. Dijo que la había agarrado por el cuello, hizo un torniquete con un clavo y la estranguló con el cinturón. Sacó el cadáver por una ventana, lo puso en el baúl y se fué. El acusado fué voluntariamente a San Antón. Los llevó él; ellos no sabían dónde era. Todos los allí presentes fueron a San Antón in-*242vitados por el acusado. Los llevó allí para explicarles cómo y dónde había dado muerte a su ex-esposa. El testigo no puede decir exactamente a qué hora de la mañana fueron a San Antón. Cuando regresaron, el acusado fué llevado a la corte para la vista de la solicitud de hábeas corpus a las dos de la tarde. Ya había firmado la declaración jurada. El do-mingo 8 de octubre, luego de encontrarse el cadáver de Iris Nereida enterrado clandestinamente en una fosa en el Cemen-terio Fournier, el fiscal ordenó que se trajera al acusado al cementerio y el acusado fué llevado durante la tarde a la referida fosa. Había allí periodistas y fotógrafos. El fiscal preguntó al acusado “¿de quién es ese cadáver?” El acusado “miraba hacia la tumba, se mantenía nervioso y turbado.” Cada vez que se le pedía que identificara el cadáver, él tem-blaba y miraba hacia la tumba.
En el examen redirecto el testigo declaró que Fournier le había dicho que había empezado un curso de premédica en un colegio, que había tomado y terminado un curso de em-balsamamiento y que había recibido lecciones de jiu-jitsu. La objeción del abogado del acusado al efecto de que estas cues-tiones estaban comprendidas en una declaración escrita del acusado fué declarada sin lugar. El fiscal entregó al abo-gado del acusado en ese momento dos declaraciones escritas que habían sido hechas por el acusado pero que aún no habían sido presentadas en evidencia. En el examen redirecto, el testigo también describió en detalle todas las actividades ya indicadas en la declaración del fiscal Viera Martínez las cua-les, de conformidad con el fiscal y con este testigo, hicieron necesario que se suspendiera el interrogatorio del acusado hasta la noche del 9 al 10 de octubre. También manifestó que nadie había dormido durante los días y las noches aquí envueltos, con excepción de Fournier.
El fiscal ofreció entonces en evidencia una declaración ju-rada de 23 páginas hecha por el acusado ante el fiscal la noche del 9 al 10 de octubre de 1950, tomada taquigráficamente y luego transcrita por el taquígrafo y firmada por el acusado. *243El abogado del acusado se opuso por el fundamento de que ésta fué hecha involuntariamente. La declaración fué acep-tada en evidencia, sujeta a que la misma fuera sometida al jurado con respecto a la cuestión de su voluntariedad, y se marcó Exhibit 48. La defensa solicitó que se ordenara al fiscal que presentara la otra declaración jurada hecha por el acu-sado la misma noche, que consistía de 84 páginas. El fiscal se negó a presentarla, pero anunció que no se opondría a su admisión de ser la misma ofrecida en evidencia por el acusado.
La declaración jurada y suscrita por el acusado, compren-dida en el Exhibit 48, que fué luego leída al jurado, puede sintetizarse como sigue: El fiscal advirtió al acusado que lo acusaba de asesinato en primer grado por haber dado muerte a Iris Nereida el 7 de septiembre de 1950. Le hizo saber al acusado que tenía el derecho de no declarar y que cuanto dijera podría ser utilizado en su contra. (2) El acusado contó entonces la historia de su fracasado matrimonio con Iris Ne-reida, incluyendo la oposición de sus padres al mismo y la amenaza de su madre de desheredarlo si se casaba con ella. Después del divorcio Iris Nereida siguió llamándolo por telé-fono insistiendo en que tenía algo que arreglar con él y ex-presando su determinación de destruir cualquier felicidad que él pudiera conseguir en el futuro. Le echaba la culpa de la separación a la madre del acusado y le dijo que haría sufrir a la madre haciéndolo infeliz a él. Como le había indicado dos días antes, Iris Nereida le telefoneó el 7 de septiembre a las 10:30 de la mañana al cementerio. Díjole ella que tenía que hablar con él sobre un asunto muy importante para su futuro. Le indicó que su hijita había celebrado su cumple-años días antes y le dijo que le llevase el dinero para el regalo a la oficina donde trabajaba ella. Cuando se acercó a la ofi-cina, Iris Nereida bajó al automóvil. El le ofreció el dinero pero ella se subió a su automóvil Cadillac diciendo que tenía que arreglar un asunto ese mismo día. La llevó a su casa en construcción en San Antón. Durante el viaje Iris Nereida *244se iba quitando su vestimenta pieza a pieza. Ella entró pri-mero a la casa, por la ventana lateral del lado derecho y directamente al cuarto de baño. Cuando el acusado entró a la casa por el mismo sitio encontró a Iris Nereida completa-mente desnuda. Tenía alrededor de la garganta el cinturón de tela plateada que llevaba puesto con el vestido. Ella se puso el cinturón en el cuello, agarrando las dos extremidades, diciéndole al acusado que el propósito de ella por venganza a la madre de él era que se quisiese nuevamente con ella. Le dijo que si no se quería de nuevo con ella cometería suicidio. Iris Nereida procedió entonces a acostarse provocadoramente sobre una tabla puesta sobre la bañera. Mientras tenía una risa de locura seguía haciendo presión con el cinturón en su garganta. Completamente descontrolado por su conducta y sus palabras, el acusado se abalanzó sobre ella, agarrándole las manos y echándoselas para los lados. El cinturón quedó en una de las manos del acusado. “Yo me tiré sobre ella y agarré con una mano las puntas del cinturón, no sé qué cosas hice, pero me encontré torciendo el cuello de ella, de Iris Ne-reida Hernández, el cinturón y con el clavo en la mano, como si fuera un torniquete, pero no sé decir si yo cogí el clavo o ya estaba o si yo cogí el cinturón y le hice un nudo, cómo 310 cogí con las dos manos las dos puntas. Lo cierto es que yo cerré los ojos y me encontré con el clavo como un torniquete con el cinturón atado al cuello de Iris Nereida Hernández.' Que las manos de ella quedaron a su lado cuando yo solté las puntas del cinturón y el clavo torciendo el cinturón y allí mismo se quedó Iris Nereida Hernández Matos. No me per-caté si en ese momento ya estaba muerta y seguida procedí a vestirla porque ella estaba completamente desnuda. Inme-diatamente después y desesperado sin poder razonar lo que había ocurrido me dirigí al automóvil por la misma vía que entramos, la ventana, y dejándola descansada sobre el marco de la ventana abrí el baúl de mi automóvil y cargándola hasta dentro de él y cerrándolo inmediatamente. Al montarme en el automóvil encontré sobre el asiento su cartera y una caja *245de Kleenex los que inmediatamente procedí a encerrar en el baúl junto a ella.” El acusado recogió luego del piso unas hebras del cinturón y las tiró al tubo del sumidero. Vistió a Iris Nereida con su sostén, los panties, dos enaguas y el ves-tido. Empleó una badana en colores para cubrirle la cara porque la expresión no era muy agradable. Esto ocurrió a las 12:45 p.m. y el cadáver permaneció en el baúl de su auto-móvil hasta las 11:45 p.m. Regresó al cementerio después de almuerzo y como a las 4 de la tarde le dió órdenes a Gregorio Fargas para que hiciera un hoyo de 27 pulgadas de hondo. Le dijo a Fargas que quería ver si salía agua a la fosa. Se fué para su casa, se bañó, se vistió y a las 10:30 p.m. fué a la casa de Juan Ponce López, celador del cementerio. Tomó prestadas las llaves del cementerio a Ponce, diciéndole que quería entrar al cementerio con una muchacha. Tomó una onza de ron con Ponce en ese momento. Llevó el automóvil al cementerio, sacó el cadáver del baúl, lo echó en el hoyo de la fosa núm. 4 y lo llenó con la arena que se había sacado del hoyo y la cual estaba depositada dentro de la misma fosa. Hizo esto aproximadamente a las 11:45 p.m. Después de bajar el cadáver a la fosa núm. 4, regresó al automóvil, re-cogiendo la cartera y los Kleenex y depositándolos igualmente al lado de la cabeza. Notó que al cadáver le faltaba un za-pato. Al hacer presión sobre el cadáver al sacarlo del baúl, el mismo expidió gases por la boca y la nariz. Entonces cu-brió la cara con parte del vestido y de la bufanda para evitar la salida de los gases. En todo lo ocurrido y en todo lo orde-nado por él el 7 de septiembre, actuaba como un autómata y en un completo descontrol de sí mismo. Encontró el zapato que faltaba a la mañana siguiente cuando lo fué a buscar a la casa de San Antón. Se levantó a las seis de la mañana y llegó al cementerio a las 6:30 a.m. Fué a buscar el zapato a las 9 a. m. y volvió con el mismo como a las 10:30 de la mañana. No había informado de esos hechos a ninguna otra persona y ésta era la primera vez que los narraba. La gente le hacía muchas preguntas durante varios días sobre la des- ■ *246aparición de Iris Nereida y él evitaba dar explicaciones por miedo de confesar la verdad. Trató de confesar los hechos a un cura pero no dió tal confesión, lo que había deseado hacer, hasta ese momento. Había dejado todo dispuesto para si en un término en o antes de diciembre no se había esclare-cido el hecho, notificarlo a las autoridades correspondientes. Nadie tenía conocimiento de la comisión de este crimen antes de que el mismo ocurriera, “ni yo mismo”. Todo lo declarado es la verdad y toda la verdad. Esta es su declaración espon-tánea, voluntaria, hecha voluntariamente, sin promesa de clase alguna, sin coacción, sin amenazas, sin nada que le haya quitado su libertad de pensamiento para ponerla en todos sus detalles. El acusado acepta la responsabilidad que el hecho realizado por él conlleva.
Esto completó la presentación de la prueba del Pueblo. Entonces el abogado del acusado se dirigió a la corte y a] jurado como sigue: “La teoría de la defensa es la siguiente: El acusado ha hecho alegación de inocencia del delito que ex-presamente el Fiscal lo acusa, esto es, de asesinato en primer grado. El acusado admite que la muerte de Iris Nereida Hernández Matos se produjo en la forma que se consigna en la declaración presentada por el Fiscal, prestada el día 10 de octubre de 1950 y ofrecida por el ministerio público como prueba de El Pueblo y marcada 'exhibit’ 48 que ustedes acaban de oir. plegamos además que el acusado, al actuar como actuó y en la forma que se expresa en la mencionada declaración, lo hizo en un estado de cólera, hija ésta de la pasión. Al probar nosotros los hechos que hemos anunciado, en su oportunidad solicitaremos del Hon. Tribunal los ins-truya sobre el veredicto aplicable a los hechos y dentro tanto de la prueba de El Pueblo como de la prueba de la defensa.” En este instante el fiscal dijo: “¿Qué veredicto dijo que iba a pedir?” El Lie. Sánchez Castaño, quien había expuesto la teoría de la defensa, contestó: “Esa es la teoría”. El Lie. Ochoteco, otro de los abogados del acusado, añadió: “Cuando aportemos nuestra prueba lo pediremos”.
*247En apoyo de su teoría el acusado ofreció testimonio al efecto de que tenía parientes que habían sido hospitalizados en instituciones de psiquiatría sufriendo de demencia precoz de tipo paranoico. Esta enfermedad mental, según los peri-tos médicos que declararon por el acusado, consistía de tras-tornos de la personalidad que afectaba las esferas emotivas y las intelectuales, causaba manías de persecución, inestabi-lidad emotiva, pobreza de juicio, ideas de grandeza y la im-presión de que no se está enfermo.
La declaración jurada de 84 páginas hecha por el acusado fué entonces admitida en evidencia como Exhibit A del acu-sado. Esta declaración jurada pero no firmada fué hecha por el acusado en la noche del 9 de octubre de 1950 antes de hacer la declaración que se admitió como Exhibit 48 del Pueblo. En el Exhibit A el acusado dijo que tenía 23 años y ocho meses de edad. Fué repreguntado extensamente por el fiscal sobre varias cuestiones aparentemente irrevelantes. Describió sus viajes a los Estados Unidos y sus experiencias educativas. Manifestó haber agredido a un Mayor del Ejér-cito en un sitio público, tumbándole cuatro dientes, porque se incomodó con un comentario hecho por el Mayor sobre los puertorriqueños. Describió sus gustos en los deportes y en la literatura, incluyendo la lectura de historias de crímenes. Dijo que sus padres se habían opuesto a su matrimonio con Iris Nereida. Admitió que había pegado tanto a su primera esposa como a Iris Nereida en dos ocasiones. Describió en detalle sus .relaciones con su primera esposa, con la señora que era madre de su hijo natural reconocido y con Iris Ne-reida, y cómo sus dos matrimonios habían finalizado en divorcio. El fiscal lo llevó a una extensa discusión en relación con religión y con otros asuntos, gradualmente girando alre-dedor de la muerte de Iris Nereida. El fiscal le recordó al acu-sado que él había visto el cadáver de Iris Nereida en la fosa núm. 4. Le mostró a Fournier una fotografía y le preguntó si podía identificar el clavo y el cinturón alrededor del cuello del cadáver. Esta declaración terminó con la siguiente serie *248de preguntas y respuestas: “P. ¿Por qué razón aparece como tapada la boca de Iris Nereida con un pañuelo? R. No puedo decirle. P. ¿Y aparece con un cinturón atado al cuello por usted? R. No señor. P. Y se le ha atado un clavo. R. ¿Por qué tengo que ser yo? P. Porque no puede ser otro, sino usted, porque los muertos no caen a las tumbas, aparece con un cordón atado al cuello, con un cinturón, haberla llevado en el baúl del carro, haberle pedido las llaves a Juan Ponce. R. Ya me está haciendo insinuaciones directas. P. Lo estoy acusando a usted. R. Y yo con todos mis derechos si es que los tengo no estoy obligado a contestar a esas preguntas. P. Si usted cree que se perjudica no tiene derecho a contestar. R, No me perjudico, pero me niego a contestar. P. ¿Por qué se niega a contestar? R. Porque es una acusación directa, P. ¿Por qué usted va donde Juan Ponce a buscar las llaves por la noche? R. Yo no tengo nada más. Ahora todas las pre-guntas suyas son acusaciones hacia mí. P. Le estoy pregun-tando. R. Yo no tengo nada más que contestar, si usted cree que tiene base para una acusación contra mí . . . P. ¿Usted se perjudica? R. No me perjudico. P. Yo le pregunto si se incrimina. R. No me incrimino. P. Si no se perjudica en nada me va a contestar. R. Ahora no quiero contestar por-que ya es una acusación directa. P. ¿No me va a contestar las preguntas? R. De ninguna especie. P. ¿En ninguna forma, ni invitándolo con alguna contestación? R. Depende de lo que quiera. P. ¿De qué otra cosa va a ser? R. Yo creo que ya esto es una acusación directa, lo que falta que me acuse directamente. P. Si usted no se incrimina en nada. R. Eso usted cree pero puede ser perjudicial para mí. P. Eso lo determina usted. R. Y usted. P. ¿Usted cree que es per-judicial? R. Yo no creo que es perjudicial. P. ¿Tiene en mente mandar al fiscal al infierno? R. Ahora está actuando como un fiscal. P. Yo le pregunto a usted, ¿por qué usted fué a buscar donde Juan Ponce la llave? R. No tengo que contestar nada más. J. ¿Porque se incrimina? R. No me incrimino. P. ¿Por qué usted mandó a Gregorio Fargas a *249hacer un hoyo? R. No tengo que contestar. Ahora guar-daré silencio hasta las buenas noches. P. ¿Por qué hasta las buenas noches, porque se perjudica? R. Porque no voy a ha-blar nada más. P. Tiene que contestarme las preguntas una por una. R. Yo vine a contestar sus preguntas voluntaria-mente contrario a opiniones de abogados que siempre me han dicho todas las cosas y yo creo que tengo derecho a no con-testar nada más. P. ¿Usted va esa noche del 7 de septiembre de 1950 al cementerio suyo, contésteme? R. De ahora en adelante no tengo que contestar. P. ¿Le perjudica? R. No me perjudica en nada. P. ¿Ni se incrimina? R. No me in-crimina. P. Tiene obligación de contestarme. R. No voy a contestar nada más. P. Dígame, ¿por qué como a las nueve de la noche del día 8 de septiembre lleva un páquetito como así de largo (el fiscal indica el tamaño) y lo tiró entre la fosa número 5 y número 6 y con una pala que le pidió a Gregorio Fargas enterró ese paquete que llevaba? Hon. Fiscal: Van dos minutos y no contesta. P. Dígame, ¿por qué listed enterró el zapato blanco, uno de los zapatos que lle-vaba Iris Nereida puesto, entre la fosa número 5 y la número 6? Hon. Fiscal: Van dos minutos y no contesta. P. Dí-game, ¿por qué usted mandó a Gregorio Fargas que le hiciera un hoyo de mayor profundidad en la fosa número 4 y le alegó que era a ver si salía agua? Hon. Fiscal: Van dos minutos y no contesta. P. Dígame, ¿por qué usted le pidió a Gregorio Fargas que dejara abierto ese hoyo en la fosa número 4? Hon. Fiscal: Pasa el tiempo y tampoco contesta. P. Dígame, ¿por qué Agapito Rosa dijo 'ahí acaban de enterrar una cosa de un embalsamamiento’? Hon. Fiscal: Tampoco contesta. P. Dígame, ¿por qué por la noche usted fué donde Juan Ponce y se dió un palo con él y le dijo, 'préstame las llaves del cemen-terio que es fácil 'que con una nercita que tengo entre ahí al cementerio’? R .... Hon. Fiscal: No contesta. No quiere decir tampoco por qué no contesta. P. Dígame, ¿por qué antes de las siete de la mañana, mucho antes, ya usted estaba frente al portón del cementerio esperando que abrieran el por-*250tón? 'E... Hon. Fiscal: No contesta y ni quiere decir por qué no contesta. P. Dígame, ¿por qué en la parte derecha de su carro después de la puerta había una mancha de sangre ese mismo día 8 de septiembre de 1950? Hon. Fiscal: Tam-poco contesta. P! Dígame, ¿por qué fué que al otro día 8 de septiembre de 1950 el hoyo que usted había mandado a Gregorio Fargas que abriera para ver si salía agua amaneció cu-bierto con arena y había la punta de una pieza de ropa con sangre? Hon. Fiscal: No contesta ni quiere. P. Dígame, ¿por qué sobre ese piso de arena en esa fosa número 4 donde usted había mandado a hacer el hoyo el día antes que quedó abierto y que por la mañana lo tapó usted o que se tiró un piso de concreto? Hon. Fiscal: No contesta porque es culpable del asesinato de Iris Nereida Hernández. No contesta porque estranguló a Iris Nereida. R. Usted es quien hace esa conclusión. P. ¿Usted estranguló a Iris Nereidá Her-nández? R. No señor. P. Su ex-esposa. R. No señor. P. ¿Y la enterró en la forma que usted la vió? R. No señor. P... ¿creyendo que usted iba a hacer el crimen perfecto? R. Usted me ha dado a entender que el crimen perfecto no existe. P. ¿Contesta o no contesta? R. Contesto que no, que no es lo que usted dice. P. ¿Por qué usted mandó a abrir ese hoyo en la fosa número cuatro, más abajo del fondo, como de dos pies y medio, por qué? R. Porque usted dijo que para ver si salía agua. P. Eso usted le dijo a Gregorio Fargas que se enterró allí el cuerpo de Iris Nereida Hernández? R. Lo que le digo que no. P. ¿Contestó? ¿Por qué en su carro apa-reció una mancha de sangre? R. Eso yo lo ignoro. P. En su carro el día 8 de septiembre de 1950 había una mancha de sangre sobre el lado derecho en la parte atrás. D. Lo igno-raba. P. ¿Ignoraba también que usted el día 8 de septiem-bre del 1950 como a las nueve de la mañana enterró un za-pato? Hon. Fiscal: No contesta. P. ¿De trabilla en forma de sandalia, de tacón? ¿Quiere que le enseñe el clavo que usted utilizó para estrangular a Iris Nereida? Hon. Fiscal: No contesta. P. ¿Quiere que le enseñe el cinturón que ella usaba *251el día 7 de septiembre de 1950 que usted le ató al cuello y con el clavo metido por el cinturón, le torció hasta estrangularla destrozándole la laringe? Hon. Fiscal: Pasan minutos y no contesta. P. ¿Quiere que le muestre el pañuelo que Iris Ne-reida usaba el día 7 de septiembre de 1950 y que usted utilizó para taparle la boca y la nariz para que no gritara y luego la estranguló? Hon. Fiscal: No contesta y pasa tiempo. P. ¿Quiere que le traiga aquí el otro zapato que le quedó puesto a ella cuando usted la tiró dentro de la fosa de su propio cementerio, el otro zapato compañero del que usted en-terró como a las 9 de la mañana entre la fosa quinta y la sexta. Hon. Fiscal: No contesta. P. ¿Quiere que le traiga aquí también una pulsera que usaba ella? ¿Quiere que le traiga además una caja de Kleenex que ella tenía el día 7 de septiembre de 1950 porque tenía gripe, y que usted para que no se quedara fuera se la puso también al lado de la ca-beza, cerca del cuello después que usted la estranguló y la enterró en esa fosa número cuatro? Hon. Fiscal: no con-testa. P. ¿Quiere que le traiga también la cartera que ella usaba, que usted se la acomodó al lado de la caja de Kleenex, después que usted la estranguló y la enterró boca abajo en su propio cementerio? Hon. Fiscal: No contesta; y no con-testa porque es culpable del asesinato de Iris Nereida Her-nández por estrangulamiento. R. Esas son palabras suyas. P. ¿Por qué no contesta, contésteme entonces si son palabras mías; por qué usted mandó a echar los pisos en ese momento del 8 de septiembre de 1950 a esa fosa? D. Ese es- el tra-bajo del día, llenar todos los pisos. P. Usted sabía que allí había un cadáver. ¿Mire a ver si era costumbre hacer un hoyo en el fondo de la fosa para ver si salía agua en verdad o es que usted es culpable del asesinato por estrangu-lamiento de Iris Nereida Hernández a quien enterró en una fosa de su propio cementerio y guarda silencio porque usted conoce el sitio y sabe que allí no salía agua? Le voy a traer el clavo que usted utilizó y me va decir de dónde lo encontró, ¿me lo va a decir? R. Yo no tengo nada más que decir. *252P. ¿No tiene nada más que decir? ¿Porque? R. Yo se lo he dicho todo. P. ¿Usted ha hablado todo? R. Yo lo he de-jado. .Tengo mis derechos de no contestar. P. ¿Yo lo estoy acusando a usted? R. Sí, son acusaciones. P. ¿Del asesi-nato de Iris Nereida Hernández que fué su ex-esposa? R. Usted me está acusando y como yo no tengo palabras en término como contestarle. P. Contésteme. R. Tiene que ser un abogado. P. Usted no tiene derecho a estar asis-tido de abogado en este acto. Contésteme si fué a casa de Juan Ponce para buscar la llave, para eso no tiene que tener abogado. Contésteme ahora si se dió unos palos con Juan Ponce. R. Usted me está acusando. P. Para contes-tarme lo de la llave no tiene que decirme . . . Hon. Fiscal: No contesta. P. ¿De qué color es el cinturón que tenía al cuello? Hon. Fiscal: No contesta.”
La demás prueba ofrecida por el acusado consistió de de-claraciones de psiquiatras. A éstos se les hicieron preguntas hipotéticas sobre la condición mental y emocional del acusado basadas en el historial de las enfermedades mentales en su línea materna y en su conducta según revelados por los hechos expuestos en los Exhibits 48 y A. Contestaron los psiquia-. tras que el acusado tenía menos resistencia emocional que una persona normal y estaba expuesto con más facilidad a reacciones y explosiones emocionales. Ninguno de estos mé-dicos examinó al acusado y todos dijeron que estaba cuerdo.
HH HH
¿Era la confesión escrita — Exhibit Jp8 — inadmisible en evidencia por el solo fundamento de que la misma se hizo mien-tras el acusado estaba detenido ilegalmente?
Sostiene el acusado que aun cuando fuere voluntaria su confesión escrita — Exhibit 48 del Pueblo — la misma no debió admitirse en evidencia porque fué hecha durante la detención ilegal. (3) El acusado descansa aquí en McNabb *253v. United States, 318 U. S. 332; United States v. Mitchell, 322 U. S. 65; y Upshaw v. United States, 335 U. S. 410. En estos casos la Corte Suprema resolvió que aun cuando fuere voluntaria una confesión, la misma no puede admitirse en evidencia si se hace durante la detención ilegal en violación de un estatuto y de la regla federal al efecto de que una persona arrestada debe llevarse “sin demora innecesaria” ante el juez instructor más cercano. Pero los casos en cuestión no fueron resueltos por motivos constitucionales; exponen una regla de evidencia creada judicialmente para las cortes fede-rales, conocida como la regla McNabb. En consecuencia es-tamos en entera libertad de establecer nuestra propia regla de evidencia sobre esa cuestión. Stein v. New York, 346 U. S. 156, 187-8; Gallegos v. Nebraska, 342 U. S. 55, 63-4. Como cuestión de hecho, casi todas las cortes estatales que han considerado la cuestión se han negado a seguir la regla McNabb. Anotaciones 19 A.L.R. 2d 1331, 1337 et seq.; 97 L. Ed. 1555, 1557; 96 L. Ed. 57, 58, escolios 11-12; Wicker, Some Developments in the Law Concerning Confessions, 5 Vand. L. Rev. 507, 515, escolio 28; Allen, Due Process and State Criminal Procedures: Another Look, 48 N.W.U.L. Rev. 16, 34; casos citados en Upshaw v. United States, supra, opinión disidente, págs. 434-5, escolio 29. (4)
Al examinar la cuestión de si debemos adoptar la doctrina McNabb como una regla local de evidencia, es importante indicar que nuestra ley con respecto a los jueces instructores es única en su género. Antes de la fecha de vigencia de la Constitución — 25 de julio de 1952 — en Puerto Rico tanto los fiscales como los jueces eran magistrados con facultades para expedir órdenes de arresto, para fijar las cuantías de las fian-zas y para ordenar la libertad de los acusados bajo fianza. *254Arts. 12, 13, 44(a), 97, 99, Código de Enjuiciamiento Criminal, ed. de 1935. Las causas criminales se originaban en las anteriores cortes de distrito mediante acusaciones radi-cadas por el fiscal luego de encontrar causa probable basada en testimonio jurado ante él o ante un juez instructor. Arts. 3, 72, 98 a 100, Código de Enjuiciamiento Criminal; Jiménez v. González, Alcaide de Cárcel, 71 D.P.R. 118. A virtud del Artículo II, Sección 10, párrafo 3 de la Constitución y de las leyes que la implementaron, se privó a los fiscales de la fa-cultad que tenían de expedir órdenes de arresto y de fijar fianzas. Un fiscal puede aún citar testigos, tomarle declara-ciones, y radicar acusaciones basadas en éstas; pero una or-den de arresto sólo puede ser expedida ahora por un juez des-pués de hallar causa probable para ello. Pueblo v. Tribunal Superior, 75 D.P.R. 535; Pueblo v. Quiñones, 76 D.P.R. 955; Ley núm. 22, Leyes de Puerto Rico, 1952, Sesiones Extraor-dinarias, enmendando los artículos 13, 44a y 100 del Código de Enjuiciamiento Criminal. Sin embargo, hasta el presente no es necesaria una vista formal ante el juez a fin de que éste expida una orden de arresto; éste puede hacerlo a base de tes-timonio jurado previamente ante el fiscal o ante cualquier otro funcionario autorizado. Pueblo v. Tribunal Superior, supra; Guadalupe v. Bravo, Alcaide Cárcel, 71 D.P.R. 975, 982.
Con anterioridad al 1952, como el fiscal ejercía faculta-des como magistrado cuando expedía órdenes de arresto y fi-jaba fianzas, es obvio que el art. 44 del Código de Enjuicia-miento Criminal, copiado de California, no encajaba comple-tamente en nuestro sistema y jugaba aquí sólo un papel limi-tado. (5) Es decir, no había necesidad de llevar a un acusado ante un juez instructor que no fuera el fiscal para un examen preliminar cuando el propio fiscal investigaba el caso espe-*255cífico y tenía facultad para desempeñar todas las funciones requeridas de un magistrado, incluyendo la determinación de causa probable, la expedición de una orden de arresto, y la fijación de fianza. Pueblo v. Carmona, 67 D.P.R. 288; Pueblo v. Montes, 64 D.P.R. 321; Pueblo v. Travieso, 60 D.P.R. 530. Hoy día el art. 44 juega un papel algo más amplio ya que solamente un juez puede expedir órdenes de arresto y fijar fianzas después que él mismo determina la existencia de ■ causa probable. Sin embargo, aún bajo nuestra Constitución el art. 44 no es tan importante como lo es en los Estados Uni-dos continentales en vista del hecho de que aún hoy día no se requiere examen preliminar propiamente dicho ante un ma-gistrado ; éste, como hemos visto, puede expedir una orden de arresto basada en testimonio jurado ante el fiscal sin jamás ver a los testigos ni al acusado.
Así vemos que como el presente caso ocurrió en 1950, a ningún fin sustancial hubiera conducido el llevar al acusado ante un juez instructor “sin ninguna demora innecesaria”, según lo exige el art. 44 del Código de Enjuiciamiento Criminal. El fiscal, que tenía “detenido al acusado, era por sí mismo un juez instructor, con facultades no sólo para interro-gar testigos y para radicar acusación, si que también para expedir órdenes de arresto y fijar fianzas. El propósito de-tras de la regla federal — obligar al ministerio fiscal a llevar al acusado prontamente ante un magistrado instructor — no podía por consiguiente cumplirse eficazmente bajo nuestro anterior sistema. En la misma forma, si bien ya un fiscal no tiene facultad para expedir órdenes de arresto y fijar fianzas, aún puede citar testigos, tomarles declaración jurada, y so-meter ésta a un juez quien expide órdenes de arresto a base del testimonio prestado ante el fiscal sin la celebración de una vista en que estén presentes los testigos y el acusado. Hoy día un fiscal no puede “detener” a un acusado indebidamente y debe solicitar prontamente de un juez una orden de arresto a base de testimonio jurado; pero esto no envuelve el llevar al acusado ante el juez. De esto surge que, a nuestros fines, *256el art. 44 aun hoy día bajo nuestro sistema no puede cumplir el objetivo de obligar a un funcionario que practica un arresto a llevar a un acusado ante un juez “sin ninguna demora innecesaria.”
En pocas palabras, el art. 44 del Código de Enjuiciamiento Criminal, cuando se lee a la luz de otras disposiciones perti-nentes del mismo Código, no requiere necesariamente que el acusado sea llevado personalmente ante un juez instructor. En consecuencia no hay base para que adoptemos como una regla local de evidencia la regla McNabb al efecto de que el no llevar a un acusado ante un juez instructor sin demora innecesaria opera en el sentido de que una confesión dada du-rante tal demora sea inadmisible aun cuando sea una confesión voluntaria. Además, convenimos con el criterio de que la ley de evidencia no debe ser usada como un medio de castigar a funcionarios por dejar de llevar a un acusado ante un juez instructor “sin ninguna demora innecesaria”. Wicker, supra, pág. 515; Maguire, Evidence, Common Sense and Common Law, pág. 123. Aún en el sistema federal, la corte Suprema ha dicho que “. . . la regía McNabb no tuvo por miras ser una penalidad o sanción por la infracción del . . . estatuto sobre el examen preliminar” United States v. Carignan, 342 U. S. 36, 42.
Más adelante resolvemos en la Parte III(ó) que la deten-ción ilegal es uno de los factores a ser apreciados al deter-minar si una confesión fué obtenida mediante coacción. Pero la práctica de detención ilegal debe erradicarse por otros me-dios que no sean el de permitir que el culpable se libre de su castigo no empece el hecho de que ha confesado voluntaria-mente su culpabilidad. El punto decisivo es la voluntariedad de la confesión y no la ilegalidad de la detención. United States v. Carignan, supra, pág. 45. En vista de lo anterior-mente expuesto, resolvémos no adoptar en esta jurisdicción la regla McNabb al efecto de que aun cuando sea voluntaria una confesión, ésta no es admisible en evidencia simplemente porque la misma se hizo durante la detención ilegal.
*257hH f-H hH
¿Era la confesión escrita — Exhibit 4.8 — inadmisible en evidencia por el fundamento de que la misma se obtuvo me-diante coacción psicológica en violación del debido procedi-miento de ley?

(а) Funciones respectivas del juez y del jurado sobre la cuestión de la admisibilidad de la confesión cuando se trae o colación su voluntariedad.

“En un juicio criminal en un estado el uso de una con-fesión del acusado obtenida mediante coacción — ya sea física o mental — está prohibido por [la cláusula del debido procedi-miento] de la Enmienda XIV.” Leyra v. Denno, 347 U. S. 556, 98 L. ed. 631, 632-3, y casos citados en la nota 3; Watts v. Indiana, 338 U. S. 49, y casos citados en la nota 3; Stein v. New York, supra, y casos citados; Batalla v. Tribunal de Distrito, 74 D.P.R. 289, 321, notas 4 y 5, y casos allí citados. (6) En este caso el acusado sostiene que el Exhibit 48 del Pueblo *258fué indebidamente admitido en evidencia ya que el mismo consistía de una confesión obtenida de él mediante coacción psicológica en .violación del debido procedimiento de ley. Pero para poder enfocar bien esta cuestión, es necesario delinear las respectivas funciones del juez y del jurado cuando surge la cuestión de la voluntariedad de una confesión.
 Primero — En esta jurisdicción el tribunal sentenciador debe pasar como cuestión preliminar sobre el problema de si una confesión fué voluntaria. La corte oye el testimonio de ambas partes, preferiblemente en ausencia del jurado, en relación con esta cuestión. Si la evidencia establece como cuestión de derecho que la confesión fué involuntaria, la misma se excluye y no se le presenta al jurado. Por otro lado, si la evidencia sobre la voluntariedad es contradictoria, el tribunal sentenciador no pasa sobre su admisibilidad. Por el contrario, se llama al jurado, se repite en su presencia la evidencia sobre la voluntariedad y se le somete la confesión. Sin embargo, se instruye al jurado {a) que el Pueblo tiene el peso de la prueba a fin de establecer la voluntariedad de la confesión; (ó) que si el jurado resuelve que la confesión fué hecha voluntariamente, al jurado corresponde determinar qué peso debe darle, como en el caso de toda otra evidencia debidamente admitida; y (c) que si el jurado resuelve que la confesión fué involuntaria, debe rechazarla y hacer caso omiso de ella. Pueblo v. Medina, 72 D.P.R. 254; Pueblo v. Otero, 67 D.P.R. 404; Pueblo v. Declet, 65 D.P.R. 23. (7)
*259Segundo — El Tribunal Supremo de los Estados Uni-dos acepta las conlusiones de hechos de las cortes estatales con respecto a las circunstancias bajo las cuales se hicieron las confesiones. Pero determina por sí, mediante una revisión independiente de los hechos envueltos, si bajo los hechos incontrovertidos, tales confesiones fueron obtenidas mediante coacción. Al hacer esto, el Tribunal Supremo, si bien tomando los hechos tal cual los encontraron probados las cortes estatales determina por sí como cuestión de derecho el efecto de esos hechos sobre la cuestión de la voluntariedad de la confesión. Leyra v.tDenno, supra; Stein v. New York, supra, pág. 182; Watts v. Indiana, supra, 50-52; Lisenba v. California, 314 U. S. 219, 238; Chambers v. Florida, 309 U. S. 227; Matherne, Pretrial Confessions — A New Rule, 22 Tenn. L.Rev. 1011, 1018, nota 55 (8)
Tercero — Otro aspecto del problema sobre las respectivas funciones del tribunal sentenciador y del jurado en *260relación con las confesiones debe ser indicado aquí. El caso de Stein v. New York, supra, resuelve que (a) si la evidencia so-bre la voluntariedad de una confesión es contradictoria y (b) si la regla estatal — tanto en Puerto Rico y bajo la “regla humana” — requiere que el jurado bajo dichas circunstancias llegue a la determinación final sobre la admisibilidad de la confesión, el Tribunal Supremo de los Estados Unidos no re-vocará la convicción de una corte estatal por el motivo de que no hubo el debido procedimiento federal, siempre y cuando que de los autos surja otra evidencia suficiente para sostener el veredicto. La teoría detrás de la negativa del Tribunal Supremo a revocar una convicción estatal bajo tales circunstancias es que resulta imposible determinar si el ju-rado halló la confesión voluntaria y por consiguiente la apreció junto a la demás evidencia, o si el jurado la rechazó por involuntaria pero eso no obstante declaró culpable al acu-sado a base de la evidencia restante, sin tomar en conside-ración la confesión. Stein v. New York, supra, pág. 170-193. Sin embargo, el caso de Stein no ha cambiado la regla de que la admisión en evidencia en una corte estatal de una con-fesión que bajo los hechos incontrovertidos se ha obtenido mediante coacción, viola la cláusula del debido procedimiento de la Enmienda XIV, no empece la existencia de otra evi-dencia suficiente para sostener el veredicto. Morgan, supra, págs. 250-51; The Supreme Court, 1952 Term, 67 Harv. L. Rev. 91, 120-21; Miller, The Supreme Court’s Review of Hi-pothetical Alternatives in a State Confession Case, 5 Syrac. L. Rev. 53; Comment, 52 Mich. L. Rev. 42; Scott, State Criminal Procedure, The Fourteenth Amendment, and Prejudice, 49 N.W.U.L. Rev. 319; Annotation, 97 L.Ed. 1555, 1556. Cf. Gorfinkel, The Fourteenth Amendment and State Criminal Proceedings — “Ordered Liberty” or “Just Desserts”, 41 Calif. L. Rev. 672, 682-85.
En este caso, a tenor con nuestra regla local y como en el caso de Stein, la corte' sentenciadora sometió al jurado el Exhibit 48 y la confesión oral de San Antón, dándole instruc-*261eiones de que los considerara solamente si resolvía que eran voluntarios. En vista del testimonio aquí sintetizado, supo-nemos que la otra evidencia, de haber sido creída por el ju-rado, fué suficiente sin las confesiones para sostener el ve-redicto de asesinato en primer grado. (9) Bajo tal presun-ción es imposible decir aquí, como en el caso de Stein, si el jurado concluyó que la confesión escrita comprendida en el Exhibit 48 era voluntaria y la apreció juntamente con el resto de la evidencia, o si rechazó tanto esta confesión como la confesión oral por concluir que no fueron voluntarias, y no obstante ello declaró culpable al acusado basándose en el resto de la prueba. De acuerdo con esto, bajo la regla consti-tucional que no ha sido cambiada por el caso de Stein, queda aún la cuestión de si a base de los hechos incontrovertidos el tribunal sentenciador cometió error como cuestión de dere-cho al no excluir la confesión escrita comprendida en el Exhibit 48 del Pueblo por el fundamento de que la misma fué extraída del acusado mediante coacción psicológica.(10) En su consecuencia, examinaremos en detalle en los apartados (ó), (c), (d) y (e) de esta parte — primero por separado y luego conjuntamente — los hechos incontrovertidos en que des-cansa el acusado.
(b) ¿Fué la confesión escrita — Exhibit Jp8 — obtenida me-diante coacción psicológica debido a que el acusado estuvo “de-tenido para investigación” por más de 70 horas antes de que se le interrogara?
*262No hay controversia alguna en cuanto a que Fournier estuvo “detenido para investigación” durante tres dias. La única explicación que dió el fiscal es que la investigación era difícil y complicada y que Fournier estuvo “detenido para investigación” durante dicho período porque el fiscal no estuvo listo para interrogarle hasta la noche del 9 de octubre.
Ya hemos visto que un fiscal en 1950 podía y puede tq-*? davía citar testigos, tomarles declaración y radicar una acq.-sación basada en ésta. Además, hasta el 25 de julio de 1952 un fiscal era un magistrado y tenía facultad para expedir ór-denes de arresto y para fijar fianzas. Pero no conocemos dis-posición alguna de ley en esta jurisdicción por la cual un testigo o un acusado pueda estar “detenido para investiga-ción” por un fiscal durante varios días mientras éste obtiene la prueba que le pondrá en condiciones de enfrentar al tes-tigo o al acusado con la realidad de los hechos. Tal línea de conducta no está autorizada por los arts. 39 a 42 del Código de Enjuiciamiento Criminal, ed. de 1935, que proveen para la fijación de fianza a testigos, o por el art. 527 del mismo Código.
El fiscal Viera ha demostrado ser, en éste y en otros ca-sos, un funcionario público hábil y celoso en el cumplimiento de su deber. Sin duda alguna, fué debido mayormente a sus esfuerzos que se descubrió el horrible crimen cometido en este caso. Pero su conducta al “detener al acusado para investi-gación” durante tres días fué completamente ilegal. No im-porta cuál haya sido la práctica en el pasado, el concepto de “detención para investigación” de un acusado potencial es des-conocido en nuestro derecho. Sólo tenemos dos clases de per-sonas llevadas ante un fiscal: testigos y acusados. Un testigo es citado; un acusado es arrestado y prontamente se le fija fianza. (11) Aparte del hecho dé que sería impropio “detener *263un testigo para investigación” durante tres días, difícilmente puede el fiscal alegar que estaba “deteniendo” a Fournier como un testigo, porque esto le habría concedido inmunidad auto-máticamente después de haber declarado. Batalla v. Tribunal de Distrito, supra. Cf. Ley núm. 3 de 18 de marzo de 1954 (pág. 109). Desde los comienzos de la investigación, Fournier era un acusado potencial. Una vez “detenido”, era el deber del fiscal'expedir prontamente una orden de arresto y fijarle fianza. El acusado entonces podía consultar con amigos, familiares, y con su abogado, bien sea en la cárcel o mientras estuviera bajo fianza. • Pero aquí no se expidió or-den de arresto alguna imputándole a Fournier ningún delito. Por el contrario, un detective lo trajo a la oficina del fiscal temprano en la mañana del 7 de octubre de 1950. Y se le mantuvo allí o en otros sitios incomunicado sin el más leve indicio de legalidad hasta la tarde del 10 de octubre, fecha para la cual había confesado.
En manera alguna resolvemos que un fiscal no pueda interrogar un acusado, ya sea antes o después de su arresto, durante un período razonable. Stein v. New York, supra, págs. 184-5; cf. escolio 11. Pero ese derecho y deber del fiscal obviamente no justifica la conducta del fiscal al “detener al acusado para investigación” durante tres días con sus noches sin acusarlo de algo, expedirse orden de arresto contra él o fijársele fianza. (12)
*264Lo que hemos dicho deja claro que el acusado hizo su confesión escrita mientras estaba bajo detención ilegal. Este hecho, por sí solo, no infringe el debido procedimiento federal. Sin embargo, es un factor importante que se toma en consideración, junto a todos los demás hechos, para determinar si una confesión se ha obtenido mediante coacción y es por tanto inadmisible por motivos constitucionales. Stein v. New York, supra, págs. 187-8; Stroble v. California, 343 U. S. 181, 197; Gallegos v. Nebraska, supra, pág. 65.
Al tratar de determinar si la confesión escrita fué obte-nida mediante coacción psicológica, no debemos menospreciar la importancia del hecho de que la misma se hizo mientras el acusado estaba incomunicado bajo detención ilegal durante tres días. Investigaciones imparciales han demostrado que “[un] gran porciento de las confesiones obtenidas indebida-mente ocurre mientras el sospechoso está ‘congelado’ en vio-lación de los estatutos sobre examen preliminar ante un ma-gistrado.” Wicker, supra, pág. 511. “Si bien la detención ilegal frecuentemente es una mera forma de ganar tiempo en la investigación, también puede ser eficaz en ‘ablandar’ al de-tenido y en inclinarlo a que confiese.” (13) Y el Juez Aso-ciado Douglas, concurriendo en Watts v. Indiana, supra, describe gráficamente a la pág. 57 lo que puede ocurrir en tales circunstancias: “El hombre fué detenido hasta que se quebró su voluntad. Entonces y sólo entonces fué que se llevó a exa-men preliminar y se le dió la protección que fija la ley para todo acusado. La detención sin examen preliminar es un mé-todo usado frecuentemente para tener al acusado bajo el control exclusivo de la policía. Ésta puede entonces funcionar a su conveniencia. El acusado está enteramente a su mer-*265ced. No tiene la ayuda de abogados ni la de sus amigos .... El procedimiento genera confesiones por coacción. Es la raíz del mal. Es el procedimiento sin el cual la inquisición no puede florecer en el país.” (14)
A la luz de lo anteriormente expuesto, pasemos a la cues-tión de si hubo en este caso otra evidencia de coacción psico-lógica en adición a la circunstancia de que la confesión fué hecha mientras el acusado estaba bajo detención, ilegal.
(c) ¿Fué la confesión escrita — Exhibit U8 — obtenida me-diante coacción psicológica debido a que el acusado fué inte-rrogado sin interrupción sustancial desde las 10 de la noche hasta las U de la mañana?
El acusado sostiene que su confesión escrita fué obtenida mediante coacción porque — -según demuestran los hechos incontrovertidos — en la noche del 9 al 10 de octubre fué interrogado ininterrumpidamente por el fiscal desde las 10 de la noche hasta las 4 de la mañana, hora en la cual finalmente él hizo la confesión contenida en el Exhibit 48.
El problema aquí es si bajo las circunstancias concurren-tes la confesión fué “claramente el producto del proceso de *266succión del interrogatorio y por tanto el reverso de la volun-tariedad”. Watts v. Indiana, supra 53. O, dicho en otras palabras, si el acusado, al momento de confesar, gozaba de “libertad mental” para admitir o negar su participación en el crimen. Ashcraft v. Tennessee, 322 U. S. 143, 154; Lyons v. Oklahoma, 322 U. S. 596, 602; Lisenba v. California, supra, 241. Obviamente, sobre esta cuestión, no hay dos casos exac-tamente iguales en sus hechos. En cada caso debe determi-narse si, bajo todas las circunstancias, el acusado específico —no ninguna otra persona que hubiera reaccionado en forma distinta — fué de hecho coaccionado. Debe haber “. . . una apreciación de las circunstancias frente a la capacidad de re-sistencia de la persona que hace la confesión. Lo que sería demasiado para el débil de voluntad o de mente, podría ser ineficaz contra un criminal de experiencia.” Stein v. Neto York, supra, pág. 185. Esta es tarea difícil y a menudo elu-siva, ya que envuelve la apreciación de la habilidad subje-tiva del confeso específico para soportar las alegadas pre-siones de coacción.
Si el acusado descansó en este caso únicamente en el hecho de que el fiscal le interrogó durante 6 horas, no podríamos a la luz de los casos del Tribunal Supremo, resolver que la confesión escrita fué obtenida mediante coacción psicológica como cuestión de derecho. En el caso de Ashcraft el acusado fué interrogado continuamente durante treinta y seis horas con una luz sobre su cabeza por una serie de funcionarios que no le permitieron dormir o descansar. Se resolvió que esto era “coacción inherente”. Pero los hechos en este caso son diferentes: Fournier durmió el 7 y el 8 de octubre y comió cuando quiso; se le interrogó durante sólo seis horas en la noche del 9 de octubre por una sola persona, el fiscal Viera, que estuvo ocupado practicando la investigación y quien aparentemente no durmió ni el 7 ni el 8 de octubre. El caso de Haley v. Ohio, 332 U. S. 596, envolvía un muchacho de color de quince años de edad, timorato e ignorante, que fué arrestado a la medianoche e interrogado por *267una serie de policías desde esa hora hasta las 5 de la mañana. Al declarar que la confesión fué producto de la coacción, como cuestión de derecho, la Corte Suprema dió gran énfasis al he-cho de que el acusado era “sólo un muchacho”. Por el con-trario, Fournier era un próspero hombre de negocios, expe-rimentado, maduro, educado e inteligente. En los casos de Watts v. Indiana, supra; Turner v. Pennsylvania, 338 U. S. 62; y Harris v. South Carolina, 338 U. S. 68, se mantuvo a los acusados incomunicados en violación de la ley estatal y fueron expuestos a largos períodos de interrogatorio por fun-cionarios que se alternaron durante varios días. El acusado én el presente caso no estuvo sujeto a esa clase de presión física y mental.
En el caso de Lisenba v. California, supra, se resolvió que una confesión no se obtuvo mediante coacción psicológica, como cuestión de derecho, no empecé el hecho de que el acu-sado, hombre maduro e inteligente, con considerable expe-riencia' en los negocios, había .estado detenido ilegalmente y estuvo sujeto a un interrogatorio prolongado durante perío-dos de tiempo mayores que el de este caso. (15) Y el Tribunal Supremo dijo recientemente que “. . . nunca hemos ido tan lejos como para resolver que ... el interrogatorio pro-longado de un prisionero automáticamente hace que la evi-dencia que él aporte en sus contestaciones sea evidencia cons-titucionalmente prohibida.” Stein v. New York, supra, pág. 185. Véase también Stroble v. California, supra; United States v. Carignan, supra; Gallegos v. Nebraska, supra 65-68; Ward v. Texas, 316 U. S. 547, 555; State v. Vaszorich, 98 A.2d 299 (N.J., 1953); Reeves v. State, 68 So.2d 14 (Ala., 1953) ; Grear v. State, 71 A.2d 24, 31 (Md., 1950) ; Miller, supra, pág. 58. (16) ....
*268En vista de los casos del Tribunal Supremo de los Esta-dos Unidos sobre esta cuestión, no podemos decir que el mero hecho de que Fournier fuera interrogado insistentemente du-rante seis horas en una noche, hizo de por sí que su confesión escrita fuera obtenida mediante coacción psicológica como cuestión de derecho. Pero debe recordarse que el acusado no descansa únicamente en lo prolongado de este interrogatorio. Descansa también (1) en el hecho de que la' confesión se hizo después de su detención ilegal durante tres días, y (2) en otro — el más importante — factor, al cual pasamos ahora.
(d) ¿Fué la confesión escrita — Exhibit Jp8 — obtenida por coacción psicológica debido a la manera y ala naturaleza del interrogatorio que la precedió, según surge del Exhibit A del acusado?
Alega el acusado que la confesión escrita contenida en el Exhibit 48 fué inducida indebidamente por la manera y naturaleza del interrogatorio prolongado — según la evidencia el Exhibit A 'del acusado — al cual estuvo sujeto durante un número de horas antes de que hiciera las manifestaciones halladas en el Exhibit 48.
Como hemos visto, cuando el fiscal ofreció en evidencia Ja declaración jurada que luego pasó a ser el Exhibit 48, el acusado solicitó que se obligara al fiscal al mismo tiempo a ofrecer la declaración jurada anterior hecha por el acusado la misma noche. El tribunal sentenciador se negó a esto. En su consecuencia, el acusado fué obligado a presentar dicha declaración más tarde como su Exhibit A. El resultado fué que el tribunal sentenciador no tenía ante sí el Exhibit A en el momento en que resolvió que el Exhibit 48 no era una confesión obtenida mediante coacción como cuestión de de-recho. Convenimos con el acusado en que éste fué un serio *269error ya que el contenido del Exhibit A era altamente perti-nente a la cuestión de si el Exhibit 48 fue una confesión ob-tenida mediante coacción como cuestión de derecho. (17) Y es nuestro deber examinar el Exhibit 48 a la luz del Exhibit A, no empece el hecho de que el tribunal sentenciador no lo hizo.
De ordinario el interrogatorio preliminar por un funcio-nario que ejerce presión sobre un acusado para obtener una confesión de él no se toma taquigráficamente. Afortunada-mente para el acusado, parte — aparentemente casi todo — de este incidente anterior fue tomado por el taquígrafo y se halla en el Exhibit A. Un examen de éste demuestra de su faz que el fiscal ejercía gran presión sobre el acusado a fin de obtener la confesión contenida en el Exhibit 48. Por motivaciones propias, el fiscal invirtió largas horas en una discusión ex-tensa e impertinente con el acusado. Entonces recordó a éste que lo había llevado al Cementerio Fournier la tarde del 8 de octubre para ver el cadáver de Iris Nereida luego de haber sido éste hallado en la fosa núm. 4 en la mañana de dicho día. (Debe recordarse que el Detective Torres declaró que en la fosa el fiscal le preguntó al acusado “¿de quién es ese cadá-ver?”; que mientras el acusado “miraba hacia la tumba, se mantenía nervioso y turbado”; y que cada vez que se le pedía que identificara el cadáver, él temblaba y miraba hacia la tumba.) Y procedió a mostrarle al acusado una fotografía del cadáver de Iris Nereida. Esta fotografía consta en autos y obviamente surtió un efecto espeluznante en el acusado, ex-esposo de Iris Nereida. En el caso de Lyons v. Oklahoma, supra, se condena una conducta similar, dirigida a intimidar, aterrar y en última instancia forzar testimonio incriminato-*270rio de un sospechoso. En dicho caso era un hecho (págs. 599-600) . . incontrovertido que la investigación continuó hasta las 2 y media de la mañana antes de que se obtuviera una confesión oral y de que los que lo interrogaban le pusie-ron a Lyons en el regazo un platón con los huesos de la víc-tima para sacarle la confesión.” (Bastardillas nuestras.) A la pág. 602 la Corte califica esta conducta como . . métodos impropios . . . empleados para obtener una confesión . . .” Y la opinión disidente demuestra que la Córte estuvo uná-nime sobre este punto — cosa rara en este campo. (18)
A raíz de este macabro episodio — calculado deliberada-mente para quebrarle la voluntad al acusado — el fiscal inme-diatamente se enfrascó en una serie de preguntas agresivas que hemos expuesto al pie de la letra en nuestro resumen en la Parte I del Exhibit A. Aun los impasibles autos reflejan vivamente el martilleo de estas preguntas mientras el fiscal fustigaba al acusado entre otras cosas sobre el clavo y el cin-turón hallados en el cadáver; sobre la fosa que él mismo cavó; sobre el cadáver, con el cinturón amarrado en el cuello, y el cual transportó en su automóvil y enterró en la fosa; y sobre las manchas de sangre en su automóvil. El fiscal ofreció enseñarle al acusado, uno a uno, el clavo, el cin-turón y el pañuelo que, según el fiscal, había usado el acu-sado para estrangular a Iris Nereida. Del mismo modo, le ofreció mostrarle' los dos zapatos, el brazalete, los Kleenex y la cartera propiedad de Iris Nereida que fueron enterrados con ella. Y después de cada pregunta hecha en la forma antes descrita, el fiscal manifestaba que el acusado no con-testaba. Además, durante este coloquio — el cual en su etapa final puede mejor describirse como un monólogo del fiscal— éste hacía las sorprendentes manifestaciones como “Tiene que contestarme las preguntas una por una” y “Tiene obligación *271de contestarme.”(19) Y cuando el acusado afirmaba que “Tengo mis derechos de no contestar”, ocurrió lo siguiente: “P. ¿Yo lo estoy acusando a usted? R. Sí, son acusaciones. P. ¿Del asesinato de Iris Nereida Hernández que fué su ex-esposa? R. Usted me está acusando y como yo no tengo pa-labras en término como contestarle. P. Contésteme. R. Tiene que ser un abogado. P. Usted no tiene derecho a estar asistido de un abogado en este acto.” (20) (Bartadillas nues-tras.)
El Exhibit A consta de 84 páginas, .mientras que el Exhibit 48 sólo tiene 23. El fiscal y el detective Torres decla-raron que el acusado hizo también algunas manifestaciones orales durante la noche. Obviamente el coloquio entre el fiscal y el acusado que aparece en el Exhibit A tomó la mayor parte de la noche del 9 al 10 de octubre de 1950, y la confe-sión — Exhibit 48 — surgió al amanecer o cerca de éste. De los autos no surge qué intervalo de tiempo, si alguno hubo, transcurrió entre las dos declaraciones. Y esto no se esta-blece por el mero hecho de que el fiscal, a sus propios fines, ordenara a su taquígrafo que las transcribiera separadamente e hiciera al acusado firmar sólo el Exhibit 48. Tampoco hubo explicación alguna ofrecida por el Pueblo sobre por qué el acu-sado súbitamente cambio su actitud desafiante que se des-prende del Exhibit A y humildemente hizo la confesión conte- ■ nida en el Exhibit 48. De los autos ante nos no es posible concluir otra cosa que no sea que la confesión en el Exhibit 48 fué un producto directo de la naturaleza y contenido del *272interrogatorio del Exhibit A y que ambas declaraciones fue-ron, a los fines de determinar la voluntariedad de la confesión contenida en el Exhibit 48, una sola y continua transacción.
El Exhibit 48 evolucionó directamente y fué parte de la misma línea de conducta del fiscal que tan patentemente se refleja en el Exhibit A. De conformidad con esto, surge la cuestión de si el Exhibit 48, debido a esta conducta, fué una confesión obtenida mediante coacción que infringe el debido procedimiento federal. Podría aducirse un argumento formidable, por los motivos aquí expuestos, al efecto de que— aun sin ninguna de las otras circunstancias de este caso — el Exhibit 48 era una confesión obtenida mediante coacción por-que, según se desprende del Exhibit A, la misma fué produ-cida por el “proceso de succión del interrogatorio” en el cual el acusado fué privado de su “libertad mental” para hacer una “elección razonada” en cuanto a si debía hablar o permanecer callado. Lee v. Mississippi, 332 U. S. 742, 745, y casos ci-tados en el escolio 2. Sin embargo, dejamos a un lado esta cuestión. Preferimos basar nuestra decisión en todos los fac-tores de este caso, incluyendo aquellos descritos en los apar-tados (ó), (c) y (d) de esta Parte de nuestra opinión.
(e) ¿Fué la confesión escrita — Exhibit i8 — obtenida me-diante coacción psicológica debido a la combinación de circuns-tancias de que el acusado, luego de estar detenido ilegalmente durante tres días, fuera interrogado ininterrumpidamente du-rante 6 horas en la forma que surge del Exhibit A ?
Para mayor claridad, hemos discutido cada una de las tres preguntas envueltas en los apartados (ó), (c) y (d) por separado. Pero estos incidentes no pueden aislarse y tratarse como si cada uno ocurriera sin conexión alguna con los otros. En análisis final, debemos examinarlos conjuntamente como constitutivos de una cadena de circunstancias de las cuales debemos sacar nuestra conclusión.
Cada uno de estos episodios que hemos discutido en los apartados (5), (c) y {d) es un formidable eslabón en la ca-dena de eventos sobre los que descansa el acusado en apoyo *273de su contención de que el Exhibit A constituye una confe-sión obtenida por indebida coacción. El hecho de que se haga una confesión mientras se está bajo detención ilegal no vicia, por sí solo, por los motivos expuestos en la Parte II, la con-fesión. Pero la detención ilegal tiende a germinar confesio-nes por coacción, y el mero hecho de .la detención ilegal es un factor importante para determinar si una confesión fué obte-nida por coacción. Véase el texto de la opinión antes del escolio 14. Aquí dicho factor se agravó por el largo período de la detención ilegal — más de tres días. No importa cuán consideradamente se trate a una persona en relación con co-midas y con su sueño, la detención ilegal durante tres días, combinada como en este caso con la negativa a no dejarle ver a sus. amigos, familiares o abogados, es por sí misma una forma de presión que, junta con las otras cicunstancias, puede resultar en una confesión inducida indebidamente.
Tampoco, el hecho escueto del interrogatorio ininterrumpido de este acusado durante 6 horas durante una noche —hombre educado, maduro, de experiencia y con buena posición social — no haría por sí misma constitucionalmente vulnerable la confesión producto de tal interrogatorio. Pero la situación se torna más seria precisamente porque este interrogatorio fué la culminación de una línea de conducta que empezó con la detención del acusado por instrucciones del fiscal sin la más leve sombra de legalidad. De suerte que tenemos a un acusado que es intensamente interrogado durante un período ininterrumpido de 6 horas una noche frente a 3 días de detención ilegal que, como se ha visto en el párrafo anterior, es de por sí una forma de presión.
Finalmente, y lo más importante de todo, tenemos la clase de interrogatorio que encontramos en el Exhibit A que hemos descrito en detalle en el apartado {d) y que inmediatamente precedió a la confesión hallada en el Exhibit 48. Un hombre es detenido ilegalmente durante tres días. Se le interroga por toda una noche. Esto ocurre después de haber sido llevado a un cementerio y enseñádole el cadáver de su *274ex-esposa, estrangulada y enterrada clandestinamente un mes antes. Se le enseñan fotografías del cadáver y de otros ob-jetos usados para matarla y que fueron enterrados con el cadáver. Se le acusa una y otra vez en la forma más agre-siva de haber asesinado a su ex-esposa y se le confronta paso por paso con la detallada teoría de cómo supuestamente asesinó y enterró a su ex-esposa. En las últimas etapas del interrogatorio el fiscal hace constar en el récord que el dete-nido no contesta ninguna de estas imputaciones eufemística-mente puestas en forma de preguntas. Se le dice por el fiscal —contrario a la ley — “tiene obligación de contestarme” y de que no tiene derecho a asistencia de abogado. Y entonces súbitamente — sin explicación alguna en el record — el dete-nido se torna dócil y sumiso y aparentemente hace una com-pleta admisión de su culpabilidad.(21)
Si bien cada caso depende de sus propios hechos, el Tribunal Supremo en los casos aquí citados ha intentado for-mular una norma para determinar si una confesión ha sido obtenida mediante coacción psicológica. Por ejemplo, en Watts v. Indiana, supra, la opinión del Juez Asociado Sr. Frankfurter dice como sigue a las págs. 53, 54: “Para que una declaración sea voluntaria no tiene necesariamente que ser espontánea. Pero si es el producto de una presión continua de la policía la misma no surge de una libre elección. Cuando un sospechoso hable porque está agobiado, es inmaterial si ha sido objeto de sanción física o mental. La rendición eventual al interrogatorio bajo tales circunstancias es claramente *275el producto del proceso de succión del interrogatorio y por tanto el reverso de la voluntariedad. Tendríamos que cerrar nuestros ojos al significado escueto de lo que surge aquí para poder negar que esto fué un plan premeditado para conse-guir una confesión mediante la presión de un interrogatorio implacable. La misma calidad de implacable de tal interro-gatorio implica que es mejor para el detenido contestarlo que insistir en la negativa a contestar que es su derecho consti-tucional. Convertir la detención de un acusado en un proce-dimiento de extraerle evidencia que no podría sacársele en corte abierta con todas sus salvaguardas, es tan grave abuso del poder de efectuar arrestos como para infringir las nor-mas procesales del debido procedimiento.” (22)
Los hechos incontrovertidos de este caso — examinados a la luz de la anterior fórmula — demuestran que la voluntad del acusado fué abrumada y que su confesión — Exhibit 48 — le fué extraída y no representaba la expresión de su elección libre y razonada. Véase People v. Leyra, 98 N.E. 2d 553, 559 (N. Y. 1951). (23) Es inescapable la conclusión de que la forma y naturaleza del interrogatorio según se desprende del Exhibit A — viniendo después de (a) la detención ilegal y su incomunicación durante tres días, y (6) del interrogatorio continuo durante seis horas por toda la noche, durante el cual el fiscal le dijo al acusado que venía obligado a declarar y que no tenía derecho a asistencia de abogado — produjeron al amanecer una confesión, Exhibit 48, que era obtenida me-*276diante coacción psicológica como cuestión de derecho. (24) Resolver lo contrario sería eludir nuestra responsabilidad. (25)
Sabemos que los autos contienen sustancial evidencia corroborativa que,.de ser creída por el jurado, tiende a demostrar que muchas de las afirmaciones de la confesión escrita son ciertas. Pero el Tribunal Supremo una y otra vez ha enfatizado que tal comprobación no subsana las infracciones del debido procedimiento de ley que producen una confesión obtenida por coacción. “. . . El debido procedimiento de ley es una garantía constitucional sintetizada del respeto hacia aquellas inmunidades personales que, como dijo por la Corte el Juez Asociado Sr. Cardozo en dos ocasiones, están Tan arraigadas en las tradiciones y en la conciencia de nuestro pueblo que son consideradas como fundamentales’, Snyder v. Massachusetts, 291 U. S. 97, 105, o se encuentran ‘implícitamente en el concepto de una libertad ordenada’. Palko v. Connecticut, 302 U.S. 319, 325.” Rochin v. California, supra, pág. 169. De conformidad con esto, el debido procedimiento de ley no “. . . ignora los medios por los cuales se obtiene evidencia que de otro modo es pertinente y digna de crédito.” Id., pág. 172. Por el contrario, como se dijo en Lisenba v. California, supra, pág. 236: “El propósito del requisito del debido procedimiento no es excluir evidencia presuntamente falsa, sino evitar injusticias fundamentales en el *277uso de evidencia, bien sea ésta cierta o falsa.” Y en Rochin v. California, supra, a las págs. 172-73 la corte se refirió a . . la serie de casos recientes que han puesto en vigor el principio constitucional de que los Estados no pueden basar convicciones en confesiones, no importa cuán comprobadas sean, obtenidas mediante coacción . . .” Añadió a la pág. 173: “. . . El uso de confesiones orales involuntarias en los juicios criminales estatales es constitucionalmente detestable no sólo porque no se puede depender de ellas. Son inadmisi-bles bajo la cláusula del debido procedimiento aun cuando las manifestaciones en ellas contenidas puedan ser probadas independientemente como ciertas . . .”. Al mismo efecto, Haley v. Ohio, supra; Watts v. Indiana, supra; Ward v. Texas, supra; Ashcraft v. Tennessee, 322 U. S. 143; Turner v. Pennsylvania, supra; Harris v. South Carolina, supra; Allen, supra, pág. 19; Miller, supra, pág. 55.
 Si bien el Pueblo no levanta la cuestión, hemos considerado la posibilidad de que el acusado “adoptó” el contenido del Exhibit 48 y con ello eliminó del caso la cuestión de si ésta era una confesión voluntaria. Como hemos visto, cuando el Pueblo terminó su caso, el abogado del acusado manifestó que su teoría era que el acusado admitía que la muerte de Iris Nereida ocurrió como aquélla se describe en el Exhibit 48. Además, la forma en que se condujo la defensa demuestra con bastante claridad que el acusado trataba de establecer no que él era inocente sino que a lo sumo era culpable de homicidio voluntario porque había dado muerte a Iris Nereida en un arrebato de cólera. Todo el testimonio del acusado se dirigió a estos fines: la única evidencia ofrecida a favor del acusado, aparte del Exhibit A, fué testimonio que pretendía probar que él era emocionalmente inestable y que por consiguiente estaba más propenso a realizar un acto en un arrebato de cólera que una persona emocionalmente normal. (26)
*278Wigmore expresa el criterio, citando State v. Johnny, 87 Pac. 3, 7 (Nev., 1906), y Parker v. State, 238 S.W. 943, 948-9 (Tex., 1922), al efecto de que “Una confirmación posterior por el reconocimiento del propio acusado de la correc-ción de la confesión debe . . . relevar ... de efectuar in-vestigación alguna . . . con respecto a la voluntariedad en general de la confesión ... .”. Y, a nuestros fines, no vemos diferencia sustancial entre un caso en que un acusado sube a la silla testifical y repite parte del contenido de una confesión y este caso donde el acusado en efecto hace la misma cosa, ad-mitiendo la veracidad de parte de una' confesión a través de su abogado sin subir a la silla testifical y con ello evadir el contrainterrogatorio. Sin embargo, el Tribunal Supremo no ha pasado sobre esta cuestión. Y no está claro si convendría con Wigmore. Existe la posibilidad de que la corte pudiera resolver — contrario al criteiro expresado por Wigmore — que se comete error que da lugar a la revocación como cuestión de debido procedimiento de ley si se admite en evidencia una confesión obtenida mediante coacción, aun cuando el acusado luego la “adopte” durante la presentación de su prueba. Cf. Chambers v. Florida, supra, escolio 2, en el que la sentencia revocada incluía a tres acusados que se declararon culpables; Ashcraft v. Tennessee, 327 U. S. 274. En vista de lo incierta que es la ley sobre este punto, dejamos esta cuestión específica sin resolver.(27) Por el contrario, suponemos, sin decidirlo, que el criterio de Wigmore es el correcto y que la “adopción” por un acusado de una confesión elimina la cuestión de su voluntariedad.
*279La principal dificultad aquí es que un examen cuidadoso de la manifestación del abogado del acusado demuestra que él de hecho no adoptó la confesión — Exhibit 48 — in toto. Por el contrario, meramente admitió que la muerte de Iris Nereida ocurrió como allí se describe. Pero el Exhibit 48 contiene un número de manifestaciones seriamente incriminatorias hechas por el acusado sobre cuestiones tales como la conducta posterior del acusado al disponer del cadáver. Y esta conducta, de haber ocurrido, tiende a sostener la teoría del Pueblo al efecto de que el acusado era culpable de asesinato en primer grado, en contraste con la contención del acusado de que a lo sumo él era culpable de homicidio voluntario. El acusado vi-gorosamente se opuso a la admisión del Exhibit 48 por el fun-damento de que era una confesión obtenida mediante coacción. Que esta cuestión quedó en el caso, aun después de que el acu-sado expusiera su teoría e introdujera evidencia para soste-nerla, lo demuestra la instrucción al jurado en el caso de que resolviera que el Exhibit 48 fué involuntario. (28) El hecho de que el acusado admitiera en su teoría que una parte de la confesión era cierta — la forma en que ocurrió la muerte de Iris Nereida — no eliminó del caso la cuestión de que el Exhibit 48 — que contenía otras afirmaciones incriminatorias — era una confesión obtenida mediante coacción en violación del de-bido procedimiento federal. (29)
*280No resolvemos que una confesión ha sido obtenida me-diante coacción psicológica porque un fiscal persuada a un acusado para que confiese confrontándolo con la evidencia que ya tiene en su contra. La regla aplicable en tales casos se expone en Stein v. New York, supra, a las págs. 185, 186: “La conciencia interna de haber cometido un asesinato ... y de verse confrontados con prueba de culpabilidad que ellos no podían negar ni explicar, es suficiente para explicar el por qué ellos prestaron las confesiones. Estos hombres no eran jóvenes, débiles, ignorantes o tímidos. ... Por supuesto, esas confesiones no pueden ser voluntarias en el sentido de que los peticionarios deseaban hacerlas o que fueron comple-tamente espontáneas, como las que se hacen al cura, al abo-gado, o al psiquiatra. Pero en ese sentido ninguna confe-sión es voluntaria . . . Las confesiones de Cooper y de Stein se hicieron obviamente cuando ellos se convencieron de que había terminado el baile y había llegado el tiempo de pagar al violinista. . . Ambas confesiones fueron ‘voluntarias’, en el único sentido en que lo puede ser una confesión pres-tada a la policía por una persona arrestada y sospechada.” Ya hemos hecho constar claramente por qué las circunstancias de este caso fueron diferentes.
Fué un hecho poco afortunado el que el tribunal senten-ciador no tuviera ante sí el Exhibit A cuando rehusó excluir el Exhibit 48. Quizás hubiera llegado a la misma conclusión a que llegamos nosotros si hubiera examinado los dos exhibits conjuntamente. De cualquier modo, por los motivos ya ex-puestos, el tribunal sentenciador cometió error al no excluir el Exhibit 48 por el fundamento de que éste era una confesión obtenida mediante coacción psicológica como cuestión de de-recho y fué pop consiguiente obtenida en violación del debido procedimiento federal. (30)
*281IV

¿Era la confesión oral de San Antón inadmisible en evi-dencia por el fundamento de que la misma fué obtenida me-diante coacción psicológica en violación de la ley ?

El acusado sostuvo ante el tribunal sentenciador que su confesión oral de San Antón era inadmisible por ser una confesión obtenida mediante coacción. Sin embargo, no renueva ese argumento en apelación. La única contención que ahora presenta en relación con ello es que el ’tribunal sentenciador cometió error al admitirla toda vez que era una declaración oral “contemporánea” con la declaración escrita, Exhibit 48. Arguye el acusado que la confesión oral de San Antón debió haberse excluido en vista del hecho de que él ya había hecho una por escrito. (31) Descansa en Pueblo v. Méndez, 54 D.P.R. 195; Pueblo v. Saltari, 53 D.P.R. 893; Pueblo v. Flores, 17 D.P.R. 178. Pero estos casos claramente hacen constar que si bien testimonio oral no es admisible para demostrar el contenido de una declaración escrita, el hecho de que se hiciera una declaración escrita no excluye testimonio con respecto a otras declaraciones hechas oralmente. El testimonio de Casenave y de Ramírez Brau con respecto a la confesión oral no era por" consiguiente inadmisible debido a que el acusado ya había hecho anteriormente una declaración escrita “contemporánea”.
El acusado no sostiene en apelación que la confesión oral *282de San Antón fué obtenida mediante coacción psicológica. No obstante, esa cuestión es tan obvia y tan seria que la exa-minaremos motu proprio. Cf. Brown v. Allen, 344 U. S. 443; Leyra v. Denno, supra. (32) Visto lo que hemos resuelto en la Parte III (e) al efecto de que la confesión escrita .hecha durante la noche del 9 'al 10 de octubre debió- haberse ex-cluido por obtenerse mediante coacción psicológica, surge ahora el problema con respecto a la admisibilidad de la con-fesión oral de San Antón. Si una confesión es hecha invo-luntariamente, una confesión posterior mientras el acusado está todavía bajo los efectos de las mismas influencias es también involuntaria. Además, surge la presunción o la in-ferencia al efecto de que estas mismas influencias han con-tinuado. Esta presunción o inferencia pueden vencerse so-lamente probando fuera de duda razonable que las referidas influencias cesaron. Leyra v. Denno, supra, pág. 634; Lyons v. Oklahoma, supra, págs. 597, 600-3; United States v. Bayer, 331 U. S. 532, 540-1; Malinski v. New York, 324 U. S. 401, 410; Reeves v. State, 68 So. 2d 14, 18 (Ala., 1953) ; People v. Thomlison, 81 N.E. 2d 434 (Ill., 1948) ; 3 Wigmore supra, sec. 855, Sup. 1953, pág. 82.
La cuestión que se nos presenta aquí es si bajo la fórmula anterior el efecto de las actuaciones coercitivas que produ-jeron el Exhibit 48 se prolongó e hizo también que la confesión oral de San Antón fuera una obtenida mediante coacción como cuestión de derecho. (33) Aquí otra vez, como en el *283caso del Exhibit 48, debemos tener en cuenta dos proposi-ciones. La primera, ésta es tarea difícil y elusiva que en-vuelve la determinación subjetiva en cuanto al impacto de todas las circunstancias en un individuo específico— el acu-sado. La segunda, sólo los hechos incontrovertidos pueden tomarse en consideración para determinar si la confesión oral fué obtenida mediante coacción como cuestión de derecho.
El interrogatorio que resultó en el Exhibit 48 había con-cluido al amanecer, o aproximadamente a las 6 de la ma-ñana. (34) El viaje a San Antón se hizo a petición del acu-sado, quien tuvo que guiar al grupo que lo acompañaba ya que nadie más sabía dónde era'la casa del acusado en San Antón. El acusado no fué esposado durante este viaje.-Aproximadamente transcurrieron seis horas entre las dos confesiones. (35) La confesión de San Antón se hizo en pre-sencia de un número de periodistas, fotógrafos, detectives, policías y del fiscal. Mientras hacía la confesión de San Antón, Fournier estaba tranquilo, se expresaba en voz apa-cible, hablaba normal, y espontáneamente hizo su historia y describió actuando la escena de sacar el cadáver por la ven-tana. Mientras estuvo en San Antón las “actuaciones” del acusado eran completamente “libres”, y estaba sereno por *284completo. Los periodistas le hicieron todas las preguntas que quisieron y él las contestó presto. Las fotografías que se to-maron en San Antón para las cuales el acusado posó “libre-mente” demostraban que aparentemente estaba en calma, con dominio de sí mismo y en buenas condiciones físicas, y des-cribió actuando la manera en que había dado muerte a Iris Nereida y había sacado el cadáver. El detective Torres en-contró algunas hebras del cinturón de Iris Nereida en el su-midero después que Fournier le dijo en San Antón que las había puesto allí luego de matar a Iris Nereida. Mientras estuvo en San Antón el acusado fué fotografiado buscando un botón que se había caído del traje de Iris Nereida y que según dijo él había tirado detrás de la casa cuando la mató.
En vista de los hechos incontrovertidos que hemos expuesto en el párrafo anterior, no podemos resolver como cuestión de derecho que cuando Fournier hizo su confesión oral en San Antón estaba todavía bajo las influencias coercitivas que pro-dujeron el Exhibit 48. Reconocemos que Fournier no había dormido durante la noche del 9 al 10 de octubre; que aparen-temente sólo se le dió café de desayuno; que aún no había consultado con su abogado y permanecía bajo custodia; y que, según el fiscal, fueron a San Antón “para yo seguir in-terrogando sobre el terreno y con las cosas a la vista . . .”. Estos últimos hechos corresponde al jurado apreciarlos para determinar si, como cuestión de hecho, la coacción que produjo el Exhibit 48 se había prolongado o por el contrario se había disipado al momento en que el acusado confesó en San Antón. Pero, distintos a las circunstancias bajo las cuales el acusado hizo su confesión escrita, los hechos no indican inequívoca-mente una sola contestación como cuestión de derecho. El tribunal sentenciador en consecuencia no cometió error al so-meterle al jurado la cuestión de si la confesión oral de San Antón fué obtenida mediante coacción, si bien como aparece de la Parte VI, sus instrucciones con referencia a la misma no fueron adecuadas.
*285Opinamos que los casos del Tribunal Supremo apoyan nuestra posición. El caso de United States v. Bayer, supra, no es de estricta aplicación ya que varios meses transcurrie-ron entre las dos confesiones en el mismo. El de Lyons v. Oklahoma, supra, se asemeja más al nuestro. En éste, un sospechoso que había estado en la cárcel durante 11 días, fué intensamente interrogado por casi toda la noche. Confesó cuando se le puso en el regazo un platón con los huesos de la víctima. A las 4 de la mañana se le llevó a la escena del crimen y se le continuó interrogando. Volvió a traérsele a la cárcel, y temprano en la tarde del mismo día se le llevó a un pueblo cercano. Luego, el mismo día, se le llevó a la penitenciaría donde entre las 8 y las 11 de la noche el alcaide obtuvo de él una confesión escrita. Sólo se usó en el juicio la segunda confesión y fué declarado culpable. El Tribunal Supremo se negó a resolver que, como cuestión de derecho, los defectos de la primera confesión viciaron la segunda.
El caso de Lyons es similar al presente en que el acusado nunca estuvo fuera de la custodia de las autoridades entre la primera confesión que se admite se obtuvo por coacción y la segunda. El hecho de que en el caso de Lyons transcu-rrieran doce horas o más entre las dos confesiones, frente a las seis horas aproximadas que transcurrieron en este caso, no hace que el caso de Lyons sea inaplicable a éste. Esto es particularmente cierto cuando añadimos en nuestro caso el factor de que, en vez de confesar el acusado como en el de Lyons a un alcaide solamente en una penitenciaría, Fournier lo hizo “libremente” en presencia de periodistas y de fotó-grafos, quienes tomaron un número de fotografías de Four-nier cuando describía actuando la manera en que cometió el crimen. (36)
*286El caso de Leyra v. Denno, supra, es distinguible.(37) Allí, un acusado que virtualmente había sido hipnotizado por un psiquiatra del estado para que hiciera una confesión, pos-teriormente hizo una serie de confesiones. Una de ellas fué hecha aparentemente pocos minutos después a un capitán de la policía; otra fué hecha inmediatamente después de ésta al socio del acusado en su negocio; la última fué hecha a dos fiscales auxiliares “. . . algunas horas después que el psi-quiatra se hizo cargo del peticionario.” 98 L.ed. pág. 952. El Tribunal Supremo resolvió que como cuestión de derecho, todas las confesiones posteriores adolecían del defecto de la primera. La Corte dijo en 98 L.ed. 952: “Contrario a las circunstancias del caso de Lyons v. Oklahoma, 322 U. S. 596, 602, 603, los hechos incontrovertidos en este caso son irrecon-ciliables con la libertad mental del peticionario ‘para confesar o negar su presunta participación en el crimen’, y la rela-ción de las confesiones ... es ‘tan estrecha que debemos decir que los hechos de una controlan el carácter de la otra . . .’. Todas eran simplemente partes de un procedi-miento continuo.”
En el caso de Leyra todas las confesiones se produjeron en “. . . rápida sucesión . . . dentro de un lapso como de cinco horas . . .” como resultado de la “. . . sumisión casi por trance . . .” del acusado a “. . . las artes de un psiquiatra *287de gran destreza.’’ 98 L.ed. pág. 952. Eran una secuencia continua de eventos producidos por una sola línea de conducta. En nuestro caso, el intervalo de aproximadamente seis horas entre las dos confesiones fué un poco más que en el del caso de Leyra. (38) Pero, más importante aún, los hechos del caso de autos no eliminan absolutamente la posibilidad de que la clase de influencia empleada para obtener el Exhibit 48 — muy diferente al hipnotismo psiquiátrico — se hubiera esfumado y que el acusado hubiera readquirido su “libertad mental” al momento en que habló “libremente” en presencia de un gran número de periodistas. A tenor con esto, el tribunal senten-ciador no cometió error al dejarle al jurado el problema de determinar si, como cuestión de hecho, la influencia coercitiva que produjo la primera confesión contaminó también la con-fesión oral de San Antón.
V

¿Era la manifestación del abogado del acusado al efecto de que su confesión fué voluntaria admisible en evidencia?

 El acusado sostiene que el tribunal sentenciador cometió error al admitir en evidencia la manifestación hecha por el Lie. Gaztambide en la vista del hábeas corpus la tarde del día 10 de octubre de 1950 al efecto de que el acusado le había dicho que “. . . su declaración o confesión fué enteramente voluntaria . . .”, y “reafirmando” el Lie. Gaztambide que “. . . su declaración o confesión fué absolutamente voluntaria . . .”
Suponemos que con la negativa del abogado del acusado exponer fundamento alguno para su oposición a la admisión de este documento se renunció a la posible objeción de que ésta era prueba de referencia. Pero aparte de la cuestión de *288prueba de referencia, el documento era tan'obviamente inad-misible y tan perjudicial al acusado que el tribunal sentencia-dor debió excluirlo no obstante la negativa del abogado del acusado a exponer fundamentos específicos para su objeción al mismo.
“Es obvio que el abogado tiene alguna autoridad para ha-blar a nombre de su cliente.” Morgan, supra, Vol. II, pág. 237; Pueblo v. Vargas, 74 D.P.R. 144; Russell & Co. v. Padrón, 61 D.P.R. 764; Concepción v. Latoni, 51 D.P.R. 564; Ex parte Morales, 30 D.P.R. 907, 913; People v. Peters, 216 P.2d 145 (Calif. 1950) ; IY Wigmore, supra, sec. 1063, pág. 43, Sup. 1953, pág. 23. Pero para que el abogado sea el “agente verbal” de su cliente, debe hablar sobre una cuestión pertinente.- Durante un pleito — particularmente un caso criminal en que se imputa un asesinato en primer grado — una declaración de un abogado, a fin de que obligue a su cliente, no sólo debe ser precisa y deliberada si que también perti-nente. Véanse 2 Morgan, supra, pág. 237; IV Wigmore, supra, sec. 1063, pág. 43, Sup. 1953, pág. 23; Kennedy v. Emerald Coal & Coke Co., 42 A.2d 398, 407 (Del. 1944). Aquí el abogado hizo la manifestación en cuestión cuando es-taba en el proceso de anunciar que desistía de una petición de hábeas corpus y solicitaba que se le fijara fianza. Es inne-cesario que examinemos la cuestión de si tal manifestación hecha por un abogado sería pertinente — y obligatoria para un acusado — si la vista sobre la petición se hubiera celebrado y la confesión se hubiera ofrecido en evidencia. El hecho es que no se celebró vista alguna. La manifestación fué en consecuencia completamente impertinente a la única gestión que el abogado estaba practicando: desistiendo de la petición y solicitando la fijación de fianza. Y difícilmente puede espe-rarse que, bajo tales circunstancias, un acusado interrumpa a su abogado y lo desautorice en lo que está diciendo.(39)
*289No cuestionamos la buena fe del Lie. Gaztambide y esta-mos seguros de que actuaba en lo que él creía eran los me-jores intereses de su cliente — quizás en un esfuerzo para luego obtener algún trato mejor para su cliente. Al momento en que hablaba el Lie. Gaztambide aparentemente no conocía el contenido del Exhibit A, en el cual hemos descansado tanto para resolver que el Exhibit 48 fué una confesión obtenida mediante coacción como cuestión de derecho. De cualquier modo, queda el hecho de que su manifestación fué indebida-mente tomada en consideración por el tribunal sentenciador al pasar como cuestión preliminar sobre el punto de si la con-fesión de San Antón fué obtenida mediante coacción como cuestión de derecho.(40)
VI

¿Fué el jurado instruido correctamente sobre la volun-tariedad de las confesiones?

No hubo objeciones específicas en relación con las instrucciones dadas al jurado sobre la voluntariedad de las confesiones. Tampoco se queja el acusado de ellas en apelación, excepto con respecto a no haber la corte instruido al jurado que examinara el Exhibit 48 a la luz del Exhibit A. Pero llamamos la atención a ciertos errores en ellas, especialmente ya que la confesión oral puede posiblemente serle sometida al jurado en un nuevo juicio.
*290El tribunal sentenciador instruyó al jurado que si encon-traba que las confesiones eran voluntarias, que las apreciara conjuntamente con la otra evidencia; y que “si entienden que no fué voluntaria dicha confesión, entonces está dentro de sus facultades rechazarla para resolver el caso en una u otra forma.” Aun suponiendo — contrario a la conclusión a que hemos llegado — que el tribunal sentenciador actuara co-rrectamente al negarse a excluir el Exhibit 48 como cuestión de derecho y al someter la cuestión de la voluntariedad de la misma al jurado para que éste determinara ésta como cues-tión de hecho, esta instrucción fué errónea en tres aspectos. Primero, el tribunal sentenciador debió haber instruido al jurado que si resolvía que las confesiones eran involuntarias, debía rechazarlas; fué un error instruir al jurado que bajo dichas circunstancias está . . dentro de sus facultades re-chazarla . . .”.
Segundo, la anterior instrucción no le dió al jurado pauta alguna en cuanto a qué elementos forman.el concepto de vo-luntariedad. Esta es una importante cuestión, si bien no envuelve el debido procedimiento.(41) Mientras el jurado er; esta jurisdicción continúe pasando sobre la admisibilidad de las confesiones, según ésta se distingue de su peso o cre-dibilidad, véase escolio 7, el tribunal sentenciador debe ins-truirlo con respecto a los indicios de coacción. Instrucciones que, como aquí, meramente exponen en abstracto que una con-fesión puede ser considerada si se hace voluntariamente, no instruyen al jurado sobre los factores . . que el Tribunal Supremo ha declarado son pertinentes a la cuestión de si la admisión de una confesión viola la Enmienda XIV.” Meltzer, *291supra, pág. 328. En el contexto de este caso, el tribunal sen-tenciador debió por tanto haber instruido específicamente al jurado que sobre lá cuestión de si el Exhibit 48 fué una confe-sión voluntaria, debía tomar en consideración (1) el histo-rial personal del acusado según se reflejaba en el testimonio, (2) el hecho de que estuvo detenido ilegalmente durante tres días sin la oportunidad de consultar con su abogado o sus amigos, (3) el interrogatorio continuo del acusado durante la noche del 9 al 10 de octubre y (4) la naturaleza, forma y contenido del interrogatorio que resultó en el Exhibit 48, según se desprende del Exhibit A. Leyra v. Denno, supra.
Tercero, el tribunal sentenciador debió haber instruido al jurado que si resolvía que la confesión en el Exhibit 48 fué involuntaria, surgiría una inferencia al efecto de que la confesión oral posterior de San Antón era involuntaria de-bido a las mismas influencias coercitivas que invalidaron el Exhibit 48 y que esta inferencia sólo podía vencerse si se demostraba fuera de duda razonable que las referidas influen-cias habían cesado cuando el acusado hizo la confesión oral. People v. Leyra, 98 N.E. 2d 533, 560, (N.Y., 1951). (42)
Por los motivos consignados en la Parte III (e), en vista del hecho de que el Exhibit 48 fué una confesión obtenida me-diante coacción como cuestión de derecho,' en el nuevo juicio el mismo no será admisible en evidencia para la veracidad de las manifestaciones contenidas en dicho exhibit. Sin embargo, si el Pueblo ofrece la confesión oral en el nuevo juicio, la corte debe evitar errores similares a los tres que cometió en el primer juicio. Bajo estas circunstancias, debe la corte requerir que los Exhibits 48 y A sean presentados en evi-dencia para un fin limitado: únicamente para demostrar las influencias coercitivas que produjeron el Exhibit 48. Y la *292corte debe instruir al jurado que el Exhibit 48 fué una con-fesión obtenida mediante coacción como cuestión de derecho, no debe considerarla en relación con la culpabilidad, y se ad-mite en evidencia y es pertinente solamente en cuanto a la voluntariedad de la confesión oral; que toda vez que la pri-mera confesión fué obtenida mediante coacción, existe la pre-sunción o la inferencia de que la confesión oral fuera de igual forma obtenida mediante coacción; que esta presunción o in-ferencia sólo puede vencerse si la evidencia demuestra fuera de duda razonable que las influencias coercitivas cesaron cuando el acusado hizo su confesión oral; y que al determi-nar si dichas influencias coercitivas se prolongaron como cuestión de hecho hasta la confesión oral, bajo las circunstan-cias de este caso, el jurado debe tomar en consideración los cuatro factores antes mencionados: (1) el historial del acu-sado, (2) su detención ilegal, (3) el interrogatorio durante toda la noche, y (4) la naturaleza de dicho interrogatorio.
Cada uno de los miembros de este Tribunal ha actuado en el pasado bien como fiscal o como juez de instancia. Por consiguiente conocemos a fondo los problemas de la persecu-ción del crimen y de la deseabilidad de obtener confesiones de los mismos. No resolvemos que un fiscal no pueda interro-gar a un acusado, antes o después de su arresto, durante un período razonable. Indudablemente, el interrogatorio tanto de sospechosos como de testigos, es de gran valor social en la detención y convicción de aquellos que son culpables de deli-tos serios. (43) Además, “es de conocimiento general que la *293extracción de confesiones mediante métodos ‘del tercer grado’ se imputa falsamente y también se niega falsamente.” Stein v. New York, supra, pág. 181.
Existe, sin embargo, el reverso de la medalla. Uno de los signos del totalitarismo es el empleo de confesiones obtenidas mediante coacción para llevar a cabo sus objetivos. Él nues-tro es un sistema diferente de vida. El debido procedimiento de ley está entretejido en nuestra vida y en nuestra ley bajo la democracia. Estos no son “. . . criterios doctrinarios o sentimentales”. Malinski v. New York, supra, pág. 420, opi-nión del Juez Asociado Sr. Frankfurter. Para nosotros nin-gún valor es más sagrado que el de que ningún acusado puede ser declarado culpable de ningún delito, no importa cuán con-vencidos estemos de su culpabilidad, si se ha admitido en evi-dencia en su contra una confesión obtenida mediante coacción. Aun cuando supongamos que hoy un acusado que es culpable escape provisionalmente de las garras de la ley, mañana este gran principio protegerá al inocente.
Añadimos que la violencia y la presión nunca podrán ser buenos sustitutos de la investigación científica y minuciosa como instrumentos para descubrir delitos. El jefe de nues-tra más grande agencia investigadora gubernamental clara-mente así lo hizo constar hace poco: “Uno de los medios más rápidos por los cuales cualquier agente del orden público puede ganarse el desprecio público para sí, para su organi-zación y para toda su profesión es el de hallársele culpable de infringir los derechos civiles. . . . Las infracciones de los derechos civiles son aun más desgraciadas porque son tan innecesarias. Las normas profesionales en el cumplimiento de la ley proveen que se combata el crimen con inteligencia más bien que con la violencia.” J. Edgar Hoover, FBI Lato Enforcement Bulletin, septiembre de 1952, pág. 1, citado por el Juez Frankfurter en su opinión disidente en Stein v. New York, supra, págs. 202, 203. (Bastardillas nuestras.)
El apelante está acusado de un crimen horrible. Luego de un prolongado y arduo juicio, fué declarado culpable por *294un jurado de asesinato en primer grado y sentenciado a reclu-sión perpetua. Pero el acusado no recibió un juicio impar-cial porque una confesión que se le extrajo en violación del debido procedimiento de ley fue presentada en evidencia en su contra. Se cumple mejor con la sociedad celebrando un nuevo juicio el cual ordenaremos en este caso.
VII

Publicidad con Antelación Al Juicio

 El acusado alega que se le privó de su derecho a un juicio justo e imparcial debido a la excesiva publicidad que alega recibiera su confesión en la prensa. Nuestra conclusión al efecto de que su confesión escrita fue indebida:mente admitida en evidencia hará necesario un nuevo juicio en este caso. Por tanto quizás es innecesario discutir esta contención. Sin embargo, en vista de su importancia la exa^ minaremos. (44)
La dificultad con esta contención es que la misma no se suscitó en el tribunal sentenciador. Tampoco solicitó el acu-sado la suspensión o el traslado por este motivó. En adición, nada hay en los autos ante nos que demuestre el alcance de la publicidad que se le dió a la confesión. El acusado única-mente señala el hecho de que el propio fiscal invitó a los pe-riodistas y fotógrafos a encontrarse con él y con el acusado en San Antón. Sin darnos los nombres y las fechas de los periódicos en cuestión, el acusado meramente nos pide que tomemos conocimiento judicial de las informaciones de la prensa en relación con el caso, y que revoquemos la sentencia por dicho fundamento. El acusado no puso a la corte sen-tenciadora ni a este Tribunal en posición de considerar esta contención. .Por tanto no tenemos base para revocar el ve-redicto por el motivo de que la publicidad excesiva, estimulada por el fiscal, evitó que el acusado, que fué juzgado a los 3% meses después de haber confesado, recibiera en ese momento un juicio justo e imparcial.
*295Sin embargo, creemos conveniente indicar que existen circunstancias en que la entrega a la prensa de una confesión o alguna otra evidencia de parte del fiscal con antelación al juicio, sería considerada como que menoscaba el derecho de un acusado a un juicio justo e imparcial. Cf. Stroble v. California, supra, 191-5, y en particular la opinión disidente del Juez Frankfurter, pág. 198; Shepherd v. Florida, 341 U. S. 50, opinión concurrente del Juez Jackson y del Juez Frankfurter; memorándum del Juez Frankfurter en Leviton v. United States, 343 U. S. 946; Baltimore Radio Show v. State, 67 A.2d 497 (Md., 1949) cert. denegado en Maryland v. Baltimore Radio Show, Inc. et al., 338 U. S. 912, opinión del Juez Frankfurter en relación con la negativa de la solicitud de certiorari; Grammer v. State, 100 A.2d 257 (Md., 1953); Nota, Inflammatory Pre-Trial Releases by the Prosecutor and the Due Process Clause, 47 N.W. U.L.Rev. 728; Nota, 63 Harv. L. Rev. 840; Allen, supra, 29, escolio 59; Delaney v. United States, 199 F.2d 107 (C.A. 1, 1952). En su opinión concurrente en Shepherd v. Florida, supra, el Juez Jackson describe lo que ocurrió en dicho caso y por qué a su modo de ver se infringió el debido procedimiento, empleando el si-guiente lenguaje a las págs. 51 a 53:
“Pero a este jurado se le hicieron llegar influencias perjudi-ciales fuera de la corte, que se tornan muy típicas de un juicio al cual se le ha dado excesiva publicidad, con tal fuerza que la conclusión es inescapable que estos acusados fueron prejuzgados como culpables y el juicio sólo fué una formalidad legal para anotar un veredicto que ya había sido dictado por la prensa y por la opinión pública que aquélla desarrolló.
“Los periódicos publicaron como un hecho, y le atribuyeron la información a la policía, que estos acusados habían confe-sado. Nadie, ni aun la policía, repudió la información. Tes-tigos y personas llamadas para servir como jurados dijeron que habían leído u oído esta aseveración. Sin embargo, durante el juicio no se ofreció confesión alguna. Las únicas explicaciones racionales por no haberse presentado en corte son que la infor-mación era falsa o que la confesión fué obtenida bajo circuns-tancias que la hacían inadmisible o que hacían su uso ineficaz.
*296“Si el fiscal en el juicio le hubiera dicho al jurado que el acusado había confesado pero no ofrecía probar la confesión, la corte indudablemente hubiera declarado un mistrial y citado al fiscal por desacato. Si se hubiera ofrecido en corte una con-fesión, el acusado hubiera tenido el derecho de confrontarse con las personas que alegaban haber sido testigos en la misma, a fin de contrainterrogarlas y contradecir su testimonio. Si la corte hubiera permitido que se llevara al jurado una confesión involuntaria, no vacilaríamos en considerar esto como una ne-gación del debido procedimiento de ley y revocaríamos el caso. Cuando tales cosas suceden en el juicio, el abogado del acusado puede atacarlas con evidencia, argumentos y solicitud de instruc-ciones, y puede por lo menos llevar sus objeciones al récord.
“Pero ni los abogados ni la corte pueden controlar la admi-sión de evidencia si ‘confesiones’ no probadas, y probablemente imposibles de probar, se llevan al jurado mediante la prensa y la radio. Con ello se menoscaban los derechos del acusado a confrontarse con los testigos en su contra y a contrainterrogarlos. Es difícil imaginarse una influencia más perjudicial que una in-formación a la prensa dada por un funcionario del tribunal que tiene a su cargo la custodia de acusados al efecto de que éstos han confesado, y aquí dicha información, sin estar jurada, sin verse, sin contrainterrogarse y sin controvertirse fué trasmitida al jurado por la prensa.
“Esta Corte recientemente ha ido muy lejos para impedir que un juez sentenciador bregue con las intervenciones de la prensa con los juicios, Craig v. Harney, 331 U. S. 367; Pennekamp v. Florida, 328 U. S. 331; Bridges v. California, 314 U. S. 252, aun cuando es de indicarse que ninguno de estos casos envolvía un juicio ante jurado. Y la Corte, mediante una interpretación estricta de una Ley del Congreso, ha resuelto que no constituye desacato cualquier intervención a menos que la misma ocurra en presencia de la corte, Nye v. United States, 313, U. S. 33, el último lugar donde se intentaría una bien calculada obstrucción de la justicia. No hay duda de que este juez sentenciador se encontró imposibilitado para darle al acusado toda protección efectiva contra esta campaña fuera-del-tribunal para conseguir un convicción. Pero si se abusa tanto de la libertad de prensa que se hace imposible obtener un juicio imparcial en la localidad, el procedimiento judicial debe ser protegido llevando el juicio a un campo fuera de su probable influencia. Los periódicos, en el disfrute de sus derechos constitucionales, no pueden privar *297a los acusados de sus derechos a un juicio imparcial. Estas con-vicciones, acompañadas de tales sucesos, no cumplen con ningún concepto civilizado del debido procedimiento de ley. Eso por sí solo es suficiente, según mi criterio, para justificar la revocación.”
No existen soluciones fáciles en la tarea de proteger tanto la libertad de prensa como el derecho de un acusado a un juicio justo e imparcial. Los dos intereses que en alguna forma deben balancearse han sido descritos por el Juez Frankfurter en su opinión en Maryland v. Baltimore Radio Show, Inc., et al., supra, como sigue a la pág. 920: “Una de las exi-gencias de una sociedad democrática es que el público sepa lo que ocurre en los tribunales mediante información de la prensa de lo que allí ocurre, a fin de que el público pueda juz-gar si nuestro sistema de derecho penal es justo y correcto. Por otro lado, nuestra sociedad ha separado la corte y el ju-rado como el tribunal para determinar la culpabilidad o la inocencia a base de evidencia presentada en corte, hasta donde sea humanamente posible.” (Bastardillas nuestras.) Este problema fué recientemente explorado en un cuidadoso ar-tículo escrito por Jerome H. Spingarn titulado “Newspapers and the Pursuit of Justice” que apareció en The Saturday Revieio, del 3 de abril de 1954, pág. 9. Después de exponer ilustraciones de los sensacionales e incriminatorios inciden-tes de un caso pendiente en la ciudad de Nueva York, Sping-arn indica que “No será fácil . . . encontrar jurados cuya imparcialidad no haya sido violada. Hay muy pocas perso-nas en la ciudad que no hayan leído acerca de la ‘confesión’, que no sepan o crean que sepan, todo detalle del acto criminal, que no hayan especulado con los motivos. ¿Y habrá algunos que no hayan formado sus opiniones con respecto a la culpa-bilidad y no hayan aún calibrado la clemencia con la cual cal-marían la justicia? . . . Nada malo hay en la publicación de información propiamente dicha. . . . Pero tal lectura antes del juicio y de la convicción podría ser un lujo que no debemos gastarnos si al mismo tiempo vamos a mantener nuestra ga-rantía constitucional de que los acusados se presumirán ino-*298centes hasta que se les pruebe que son culpables y de que serán juzgados ante un jurado imparcial.”
De los autos ante nos no hay forma de saber hasta qué ex-tremo, de existir alguno, el derecho del acusado a un juicio imparcial fué menoscabado por la alegada excesiva publica-ción de su confesión. Pero los autos demuestran que los re-presentantes de la prensa estuvieron presentes a invitación del fiscal cuando el acusado confesó en San Antón. Bajo dichas circunstancias debe culparse al fiscal más que a la prensa que según se alega publicaron la confesión en detalle antes del juicio. “El que el propio fiscal dé a la prensa evidencia que ningún periódico con disciplina propia deba publicar con anterioridad al juicio, es hacer del propio Estado a través de su fiscal, que maneja su poder, un partícipe consciente en el juicio de prensa, en lugar del juicio por los métodos que siglos de experiencia han demostrado son indispensables a una justa administración de la justicia.” El Juez Frankfurter disin-tiendo en Stroble v. California, supra, pág. 201. El remedio quizás pueda hallarse en una política bajo la cual el fiscal de ordinario no divulgue confesiones antes del juicio. Dicha po-lítica, seguida por muchos fiscales, ha sido adoptada en la ciudad de Nueva York. Véase, Carta al Editor, New York Times, Abril 21, 1954, en la cual el fiscal dice que, al negarse a divulgar confesiones antes del juicio, su “único propósito es proteger el derecho de un acusado a un juicio imparcial no divulgando, antes del juicio, que puede haberse incriminado él mismo.” Añade, por vía de explicación, lo siguiente:
“. . . Parece fuera de toda duda que información amplia-mente diseminada al efecto de que un acusado ha ‘confesado’ tiene el efecto de convencer al público en general que el acusado es forzosamente culpable y que cualquier juicio celebrádole será una mera formalidad. Obtener un jurado imparcial bajo tales cir-cunstancias, en consecuencia, puede resultar en una tarea difícil. En su efecto práctico tal publicación tiende a destruir la pre-sunción de que el acusado es inocente hasta que se le pruebe ante una corte que es culpable fuera de toda duda razonable.
*299“El vicio inherente a la situación surge aún con mayor relieve cuando la manifestación nunca se recibe en evidencia. Tal ma-nifestación algunas veces es excluida por no ser confesión alguna, mediante una resolución de la corte al efecto de que hubo coacción antes o durante la misma; o que se hizo bajo inducción o pro-mesa de beneficio; o que es resultado de alguna presión irrazo-nable de carácter psicológico;(45) o que la persona estaba en tal condición de inestabilidad mental en ese momento que evita que se le dé crédito a cualquier aseveración suya. Por éstas o similares razones, en verdad, el propio fiscal puede decidir no ofrecer la manifestación en evidencia durante el juicio.” (46)
Casi es innecesario añadir que la política de no divulgar confesiones antes del juicio opera en ambas direcciones. Los casos deben juzgarse en las cortes, no en los periódicos antes del juicio. De esto surge que los abogados de los acusa-dos así como los fiscales normalmente deben abstenerse de dar a la publicidad evidencia que esperan presentar en corte. Canon 20 de Cánones de Ética Profesional que Regi-rán la Conducta de los Abogados de Puerto Rico, 48 D.P.R. VIII, XV. Un periódico notable recientemente ha expresado su aprobación a este enfoque. Editoral, “Trial by Newspaper”, New York Times, 14 de mayo de 1954. Otros perió-dicos han asumido una posición diferente. Time, del 12 de julio de 1954, pág. 38. Después de presentarse la evidencia durante el juicio, su publicación, como regla general, no infringe ningún derecho constitucional del acusado. People v. Jelke, 130 N.Y.S. 2d 662 (App. Div., 1954).(47)
*300Como ya liemos dicho, no encontramos base alguna en los autos ante nos para resolver que en este caso ocurrió un error que dé lugar a la revocación debido a la excesiva publi-cación de las confesiones del acusado antes del juicio. Sin embargo, hemos creído conveniente llamar la atención de los fiscales, del Secretario de Justicia, de la profesión y de la prensa hacia esta cuestión. Todo el problema de lo que ha sido llamado “juicio en los periódicos” es uno muy serio bajo nuestras condiciones modernas de comunicaciones en masa. Véanse Otterbourg, Fair Trial and Free Press: A New Look in 195k, 40 A.B.A.J. 838 (Oct., 1954) ; Phillips y McCoy, Conduct of Judges and Lawyers, The Challenge of the Press, págs. 154-87, y autoridades allí citadas; Thayer, Legal Control of the Press, Tonal by Newspaper, págs. 488-97; McCoy, The Judge and Couo^Noom Publicity, 37 Am. Jud. Soc. J. 167 (Abril, 1954); Howard, A Newspaper Editor Looks at Canon 35, id., 166. Sólo por cooperación y entendimiento mutuos *301entre los abogados y los periódicos pueden ambos principios fundamentales — la libertad de prensa y el derecho de un acu-sado a un juicio justo e imparcial — ser eficazmente conser-vados.

La sentencia del anterior tribunal de distrito será revo-cada y el caso devuelto para un nuevo juicio.


 Notamos de paso que durante el eontrainterrogatorio el testigo apa-rentemente declaró que Fournier había hecho también estas mismas mani-festaciones en San Antón. Sin embargo, en vista del resultado a que más adelante llegamos sobre la cuestión de la voluntariedad, es inmaterial dónde 'Torres oyó al acusado hacer estas manifestaciones.


 Véase el escolio 21, infra.


Por los motivos expuestos más adelante en la Parte III(&), surge claro que el acusado hizo la confesión escrita mientras estaba detenido ile-galmente.


La regia McNabb todavía es una criatura de la jurisprudencia aun para las cortes federales. La misma fué incluida en el primer bo-rrador de las Regias Federales de Procedimiento Criminal, pero fué elimi-nada antes de que se adoptaran dichas Reglas. Dession, The New Federal Rules of Criminal Procedure, 55 Yale L. J. 694, 707, escolio 48; Orfield, Criminal Procedure from Arrest to Appeal, pág. 65.


 E1 art. 44 prescribe como sigue: “El acusado debe ser llevado en todos los casos, a la presencia de un juez de paz, sin ninguna demora inne-cesaria, con objeto de que sea examinado, pudiendo cualquier abogado, de-bidamente autorizado para ejercer en los tribunales de Puerto Rico, visitar a la persona arrestada si ésta lo pidiere.”


 Cuando surgió este caso, el problema aquí envuelto se regía por las cláusulas del debido procedimiento de la Carta Orgánica y de la En-mienda V. Ballester Hnos. v. Tribunal de Contribuciones, 66 D.P.R. 560, 563-4, escolio 2, revocado por otros motivos, 162 F.2d 805 (C.A. 1, 1947). En cuanto a la situación hoy día, véase Mora, v. Mejias, 206 F.2d 377 (C.A. 1, 1953), que resuelve que el debido procedimiento federal continúa en vigor en Puerto Rico.
En el caso de Leyra v. Denno, supra, 98 L.ed. a la pág. 633, escolio 3, dice la opinión: “Algunos miembros de la Corte llegan a esta conclu-sión [que en los juicios criminales estatales las confesiones obtenidas me-diante coacción no pueden admitirse en evidencia] con motivo de su creencia que la Enmienda XIV hace aplicable a los estados la prohibición de la Enmienda V contra autoincriminación compulsoria.” Sin embargo, la ma-yoría de los jueces del Tribunal Supremo opinan en sentido contrario: Ellos han resuelto que solamente la cláusula del debido procedimiento de la enmienda XIV es de aplicación en tales casos. Véase Rochin v. California, 342 U. S. 165, 173, nota 6; Batalla v. Tribunal de Distrito, supra; 60 Yale L. J. 1228, nota 3; Morgan, Basic Problems of Evidence, Vol. I, págs. 129-31. Antes de 1952 — cuando se celebró el juicio de este caso — la Carta Orgánica contenía una cláusula contra autoincriminación compulso-ria. Es innecesario que nos detengamos a determinar qué efecto tuvo, si alguno tuvo, sobre la cuestión de la voluntariedad de una confesión. Cf. United States v. Carignan, supra, 41; Stein v. New York, supra, 190, nota 35; Emerson y Haber, Political and Civil Rights in the United States, págs. 106-114. Dejamos para un caso adecuado la cuestión de si debemos apli-*258car el art. II, sec. 11, párr. 3 de nuestra Constitución — que establece el privilegio contra autoincriminación — al problema de la voluntariedad de una confesión. Esto sería, desde luego, en adición a la aplicación al pro-blema del debido procedimiento federal. Véase 52 Mieh.L.Rev. 421, 426, nota 28; 50 Mieh.L.Rev. 567, 570.


La nuestra — sustancialmente similar al procedimiento usado en Nueva York — es la regla de la minoría. Existen por lo menos dos reglas más. En primer lugar, muchos estados y aparentemente las cortes fe-derales han adoptado la llamada “regla humana” bajo la cual el tribunal sentenciador viene obligado a llegar a una conclusión afirmativa con res-pecto a evidencia contradictoria en cuanto a voluntariedad; pero si el tribunal sentenciador afirmativamente admite la confesión, el acusado tiene una segunda oportunidad sobre admisibilidad, toda vez que la evidencia sobre *259la voluntariedad se repite ante el jurado y el tribunal debe instruir a éste que si resuelve que la confesión fué involuntaria, la debe rechazar. En se-gundo lugar, la “regla ortodoxa” exige que el tribunal sentenciador determine final y definitivamente si una confesión fué voluntaria; si el tribunal sentenciador admite la confesión como voluntaria, la evidencia de las cir-cunstancias bajo las cuales se hizo la confesión pueden reproducirse ante el jurado a fin de que éste pueda determinar qué peso debe darlo a la confesión, pero no para atacar su admisibilidad, la cual bajo la “regla ortodoxa” es determinada exclusivamente por el tribunal sentenciador. Meltzer, Involuntary Confessions: The Allocation of Responsability Between Judge and Jury, 21 U. Chi. L. Rev. 317, 319-25; 3 Wigmore on Evidence, tercera edición, sec. 861, págs. 347-8; Comment, 52 Mich.L.Rev. 421, 423-24; Annotation, 170 A.L.R. 567; McCormick, Some Problems and Developments in the Admissibility of Confessions, 24 Tex.L. Rev. 239, 250-51; Morgan, supra, Vol. II, págs. 249-50; Wicker, supra, pág. 510, notas 12 y 13; Uniform Rules of Evidence, Regia 63 (6); A.L.I. Model Code of Evidence, Regia 505; United States v. Carignan, supra, pág. 38; Stein v. New York, supra, pág. 172; State v. Crank, 142 P.2d 178 (Utah, 1943).
El Comité Consultivo designado por este Tribunal para recomendar Reglas de Evidencia tiene bajo su consideración la posibilidad de adoptar la “regla ortodoxa”.


 La cuestión de si, al determinar si una confesión es voluntaria, las cortes estatales seteneiadoras y de apelación deban respectivamente desem-peñar un papel mucho mayor, es un problema de ley local y no de derecho constitucional federal. Véanse los escolios 7 y TO.


 En esta jurisdicción prevalece la regia familiar al efecto de que una confesión no es admisible a menos que se pruebe por evidencia indepen-diente el corpus delicti. Pueblo v. Declet, supra; Comment, 52 Mich.L.Rev. 421, 428; McCormick, supra, pág. 246. Obviamente esta regla fué cum-plida con la evidencia en este caso.


 Cualesquiera conflictos en la evidencia con respecto a la volunta-riedad de la confesión deben resolverse bajo nuestra actual regla por el ju-rado, y no por el tribunal sentenciador ni por este Tribunal. Véase escolio 7; Pueblo v. Rivera Esauté, 66 D.P.R. 216, 219-20; Stein v. New York, supra. Pero, por los motivos consignados en el texto, el acusado puede alegar en apelación que el tribunal sentenciador cometió error al no ex-cluir la confesión como cuestión de derecho a base de los hechos incontro-vertidos.


Para discusiones de la alegada conveniencia de un estatuto que fije un corto período de detención para investigación sin una orden formal de arresto, véanse Orfield, supra, págs. 23-25, 38; 60 Yale L.J. 1228, 1230, escolio 8, y autoridades citadas; Warner, The Uniform, Arrest Aet, 28 Va. *263L. Rev. 315; Inbau, The Confession Dilemma in the United States Supreme Court, 43 Ill. L.Rev. 442, 448-51, 460; 53 Yale L.J. 758, 769; McCormick, supra, 274; Waite, The Law of Arrest, 24 Tex. L. Rev. 279, 296-98; 39 Calif. L. Rev. 96, 99-102. Cf. Art. II, Sec. 10, párr. 3 de nuestra Constitu-ción que dispone que “Sólo se expedirán mandamientos autorizando . . . arrestos por autoridad judicial, y ello únicamente cuando exista causa probable . . .”


“) El fieal estaba técnicamente en lo cierto al decirle al acusado que no tenía derecho a abogado durante la investigación que él practicaba para determinar si debía acusarlo o no de asesinato en primer grado. Pueblo v. Carmona, supra; Pueblo v. Montes, supra; Pueblo v. Travieso, supra. Pero esa regla obviamente no quiere decir que un acusado potencial pueda ser “detenido para investigación” durante días sin una orden de arresto o una fianza y sin serle permitido consultar con su abogado. Dentro de un término razonable después de la “detención” del acusado, era el deber del *264fiscal expedir una orden de arresto y fijarle fianza en seguida. Y en cuanto esto se hacía, el acusado tenía derecho a consultar inmediatamente con su abogado, bien en la cárcel pendiente de prestar fianza o luego de salir bajo ella.


National Commission on Law Observance and Enforcement — Report on Lawlessness in Law Enforcement, según se cita en Emerson y Haber, supra, pág. 107.


E1 Juez Asociado Sr. Douglas emplea este lenguaje en apoyo de su criterio de minoría al efecto de que la confesión debe excluirse por el solo fundamento de que la misma se hizo mientras el acusado estaba bajo deten-ción ilegal. Pero es también aplicable en gran parte a la situación cuando ese hecho es una de las circunstancias que son apreciadas al determinar si la confesión fué obtenida por coacción. En igual forma su lenguaje disi-dente en Stroble v. California, supra, pág. 204, es pertinente aquí: “Mien-tras la policía . . . mantenga a individuos incomunicados, las confesiones obtenidas por coacción infestarán nuestros juicios criminales en violación de los postulados del debido procedimiento de ley.”
El Tribunal Supremo recientemente reexpuso este mismo principio. “Dilatar el examen preliminar, mientras se tiene al sospechoso incomuni-cado, facilita y de ordinario acompaña el uso de métodos de ‘tercer grado’. Por consiguiente, consideramos tales acontecimientos como evidencia cir-cunstancial pertinente en la investigación sobre coacción física o psicoló-gica.” Stein v. New York, supra, pág. 187. (La Corte añadió que el ju-rado en el caso de Stein fué instruido para que considerara esta evidencia de detención ilegal como una de las circunstancias que tienden a demostrar coacción. En el presente caso no se dió tal instrucción, lo que, según más adelante indicamos en la Parte VI, constituyó un error de parte del tribunal sentenciador.)


Debe notarse, sin embargo, que la Corte dijo que las “prácticas fuera de ley” de los funcionarios trajeron este caso “cerca de la línea” (pág. 240).


 Es difícil reconciliar la decisión en Ashcraft v. Tennessee, 322 U. S. 143, al efecto de que 56 horas de interrogatorio es “coacción inherente” con la manifestación del caso de Stein v. New York, supra, .pág. 184, de que “El interrogatorio no es inherentemente coercitivo, como lo es la sanción *268física.” Podría ser, sin embargo, que en la segunda afirmación la corte se estuviera refiriendo solamente al interrogatorio sin ningún otro factor que, adicionado al interrogatorio, resultaría en coacción como cuestión de derecho. De cualquier modo, a nuestros fines, basta decir que 6 horas de in-terrogatorio, sin más, no sería inherentemente coercitivo en un hombre como Fournier.


 Como más adelante se verá, el mismo procedimiento defectuoso tuvo lugar con referencia a la confesión oral de San Antón. El fiscal invirtió su prueba y ofreció la confesión oral de San Antón antes de ofrecer el Exhibit 48. Hizo esto no empece el hecho de que la declaración contenida en el exhibit 48 se hizo por el acusado antes de hacer la. declaración de San Antón. Como resultado de ello, otra vez el tribunal sentenciador pasó sobre la cuestión de si una confesión fué obtenida mediante coacción, como cues-tión de derecho, sin tener todas las circunstancias concurrentes ante sí. Véase el escolio 33.


 En el caso de Lyons la confesión en cuestión no se usó en .el juicio. El Tribunal Supremo caracterizó esta confesión según se indica en el texto al considerar su posible efecto coercitivo sobre una confesión posterior que fue presentada en evidencia. Véase la Parte IV.


E1 acusado, como se ha indicado en la Parte III (6), no era un tes-tigo, sino un sospechoso arrestado, que tenía derecho a invocar el privilegio contra la autoincriminación.


 La regla a la cual el fiscal se refirió — que un acusado no tiene derecho a abogado durante una investigación — no disculpa su conducta al mantenerlo incomunicado durante tres días y al insistir en que el acusado contestara sin el consejo de un abogado. Si hubiera sido un testigo, Four-nier hubiera tenido derecho a inmunidad por su testimonio. Batalla v. Corte de Distrito, supra; ef. Ley núm. 3 de 18 de marzo de 1954. Como acusado, no podía ser obligado a contestar en vista del privilegio contra la autoincriminación, y tenía derecho a que se le fijara, fianza prontamente, con derecho a asistencia de abogado inmediatamente. Véase el escolio 12.


 En Haley v. Ohio, supra, la opinión de cuatro jueces dió escasa sig-nificación a una manifestación al efecto de que bajo las circunstancias de dicho caso un confeso fué advertido de sus derechos constitucionales (pág. 601) : “Además, no podemos dar peso alguno a disposiciones que mera-mente formalizan requisitos constitucionales. Fórmulas de respeto hacia salvaguardas constitucionales no pueden prevalecer sobre los hechos de la vida que las contradicen. Las mismas no pueden convertirse en un disfraz para prácticas inquisitoriales y hacer ilusorio el debido procedimiento 'de ley . . .”.


Dos jueces concurrieron en esta opinión; otros tres concurrieron en la decisión de que la confesión de que se trataba fué obtenida mediante coacción.


 En el caso de Leyra se revocó una convicción por la Corte de Ape-laciones de Nueva York, porque ésta llegó a la conclusión que una confesión presentada en evidencia fué obtenida mediante coacción como cuestión de derecho. Si bien los hechos de dicho caso son un poco diferentes, el mismo principio aquí envuelto le fué aplicado porque la confesión (pág. 559) . . tuvo lugar en un ambiente de presión extrema. . . [con] ... la in-tención deliberada de extraer una confesión mediante presión incesante . . . [de] ... un interrogatorio continuo del agotado acusado.” Para la his-toria posterior del caso de Leyra, véase el escolio 37.


La manifestación del Lie. Gaztambide que hemos citado en nuestro resumen del testimonio fué admitida en evidencia en el momento en que se presentaba prueba en cuanto a la voluntariedad de la confesión oral de San Antón. En su consecuencia discutimos su admisibilidad en la Parte V. Pero debe indicarse que el efecto perjudicial de la misma indudablemente se extendió no solamente a la confesión oral si que también al Exhibit 48, que como hemos visto fué admitido después que el tribunal sentenciador admitió la confesión oral no empece el hecho de que la confesión en el Exhibit 48 fué hecha antes que la oral.


La Corte Suprema recientemente insinuó que algunas cortes es-tatales “. . . sienten un sentido menos fuerte de responsabilidad para pro-teger a los acusados en los casos de confesiones” bajo la teoría de que la Corte Suprema tomará acción correctiva si el caso eventualmente llega a ella. Stein v. New York, supra, pág. 180. Pero, como se dijo en el caso de Stein, la responsabilidad primaria en salvaguardar los derechos consti-tucionales de tales acusados descansa en las cortes estatales.


A1 anunciar esta teoría del acusado y al limitarse a un intento de obtener un veredicto de homicidio en vez de asesinato en primer grado, los abogados del acusado, bajo las circunstancias concurrentes, no violaron *278(a) ni las reglas establecidas en Nieves v. Jones, Jefe Interino Penitenciaría, 72 D.P.R. 287, y Jiménez v. Jones, 74 D.P.R. 260, (b) ni la regla contra las manifestaciones no autorizadas de los abogados a nombre de un acusado, ef. Morgan, supra, Vol. II, pág. 237; 4 Wigmore, supra, sec. 1063, pág. 43, Sup. 1953, pág. 23; y Parte V donde discutimos las manifesta-ciones del Lie. Gaztambide.


 Cf.Lee y. Mississippi, supra; Ashcraft v. Tennessee, 322 U. S. 143, 153; White y. Texas, supra, págs. 531-2; y People y. Leyra, supra, en que se resuelve que un acusado que niega haber confesado no está con ello impedido de sostener que la supuesta confesión se obtuvo mediante coacción.


 Discutimos esa instrucción en la Parte VI. El Pueblo no alega que el Exhibit 48 era una admisión más bien que una confesión, Pueblo v. Dones, 56 D.P.R. 211, 220. Por tanto no nos detenemos a determinar si la regla que prohíbe las confesiones mediante coacción bajo la cláusula del debido procedimiento es de aplicación a admisiones mediante coacción. Compárense Stein v. New York, supra, págs. 162-3, escolio 5, y Pueblo v. Rodríguez, 65 D.P.R. 530, con Ashcraft v. Tennessee, 327 U. S. 274; véase Morgan, supra, Vol. II, 245, 249, Dession, etc., Drug-Induced Revelation and Criminal Investigation, 62 Yale L.J. 315, 336. En el contexto de este casoj bajo la teoría tanto del Pueblo como del acusado, el contenido del Exhibit 48 en conjunto puede clasificarse solamente como una confesión.


 Aun cuando el Exhibit 48 no fuere objetable constitucionalmente porque el acusado lo adoptó, el hecho de que originalmente era una confe-sión mediante coacción sería todavía un factor influyente en este caso: aun tendría que determinarse si la coacción que produjo el Exhibit 48 se prolongó y resultó en San Antón en otra confesión oral mediante coacción, que era mucho más incriminadora que el Exhibit 48. Véase Parte IV.


 Para la recopilación de casos y discusiones con respecto al problema de confesiones mediante coacción, véanse Emerson y Haber, supra, págs. 106-48; 3 Wigmore, supra, Sup; 1953, págs. 69-78; Wicker, supra, 5 Vand. L. Rev. 507, 515-20; Ladd, Cases and Materials on Evidence, págs. 427-8; Annotation, 93 L.ed. 115; Supreme Court, 1952 Term, 67 Harv. L. *281Rev. 91, 118-20; Boskey y Pickering, Federal Restrictions on State Criminal Procedure, 13 U. Chi. L. Rev. 266, 282-95; Allen, supra, 48 N.W. U.L. Rev. 16; Matherne, supra, 22 Tenn. L. Rev. 1011; Wood, Due Process of Law, 1923-1949, págs. 218-37.


 El acusado también presenta este mismo argumento en relación con las manifestaciones orales que Meiera en la oficina del fiscal en la noche del 9 al 10 de octubre. Sin embargo, según leemos el testimonio del fiscal y el del detective Torres, las manifestaciones orales del acusado hechas en la noche del 9 al 10 de octubre — con excepción de las que se pusieron por escrito en los Exhibits 48 y A, que hemos considerado en el texto — -no eran de significación sustancial alguna. Véase el escolio 1. Además, aun cuando supusiéramos lo contrario, cualesquiera manifestaciones orales incriminato-rias hechas por Fournier entre el período en que hizo las de los Exhibits 48 y A serían inadmisibles por los motivos expuestos en la Parte III (e).


 Es particularmente importante que examinemos esta cuestión en vista del hecho de que la confesión oral de San Antón era mucho más incri-minadora que • su confesión escrita hecha durante la noche anterior. En ésta dijo el acusado en efecto que su ex esposa estaba tratando de estran-sularse ella misma con su cinturón y que en un arrebato de cólera él le agarró el cinturón y le dió vueltas. Por otro lado, en San Antón el acusado dijo que cuando él golpeó a Iris Nereida, ésta se quedó inconsciente y que entonces él le puso el cinturón alrededor del cuello y la estranguló empleando un clavo para darle vueltas al cinturón.


 La corte sentenciadora no pasó sobre esta cuestión porque el Pueblo ofreció testimonio en relación con la confesión oral antes de ofrecer el Exhibit 48, no obstante el hecho de que la confesión en dicho exhibit pre-cedió a la confesión oral. Sin embargo, la evidencia ádueida ante el tri*283bunal sentenciador en ausencia del jurado sobre la cuestión preliminar de la voluntariedad de la confesión oral, claramente demostró que durante la noche anterior el acusado había hecho manifestaciones escritas que tenían estrecha relación con la confesión oral en cuanto a tiempo se refiere. El tribunal sentenciador por consiguiente debió haber exigido al fiscal que produjera los Exhibits 48 y A y debió entonces resolver sobre la admisi-bilidad de la confesión oral a la luz de esos Exhibits. De cualquier modo, debemos ahora hacer frente al problema de si la confesión escrita obtenida mediante coacción vició la confesión oral posterior como cuestión de derecho.


 Tomamos conocimiento judicial de que el 10 de octubre de 1950 el sol salió en San Juan a las 6:16 A. M.
El fiscal declaró que a las 4 de la mañana él estaba “en las postrime-rías del examen directo y oral del acusado”; que todavía a las 4 A. M. él interrogaba al acusado; y que, después que el acusado le dijo que no con-' testaría sino en presencia de un abogado, continuó contestando, y esto fué al amanecer.


 El testimonio fue que el grupo llegó a San Antón a las 11:30 A.M., y permaneció allí, mientras el acusado hacía su confesión, hasta las 12:30 ó 1 de la tarde.


 Si bien este hecho tiende a refutar la contención en cuanto a la vo-luntariedad, no aprobamos la conducta del fiscal de invitar a los periodistas a San Antón. Véase la Parte VII.


En el caso de Leyra la Corte de Apelaciones de Nueva York revocó la primera convicción por el fundamento de que la confesión hecha a un psiquiatra fué mediante coacción como cuestión de derecho y fué por tanto indebidamente admitida en evidencia. 98 N.E. 2d 553. La misma Corte confirmó una segunda convicción por el fundamento de que la corte senten-ciadora no cometió error al negarse a excluir las confesiones posteriores por estar viciadas, como cuestión de derecho, por la primera confesión y al so-meter dicha cuestión al jurado. 108 N.E. 2d 673. El Tribunal Supremo denegó el certiorari en el último caso. 345 U. S. 918. El acusado radicó entonces una petición de hábeas corpus ante la Corte de Distrito de los Es-tados Unidos. Bajo la regla establecida en Brown v. Allen, 344 U. S. 443, la corte de distrito consideró la solicitud de hábeas corpus pero la declaró sin lugar. 113 P.Supp. 556. La Corte de Apelaciones confirmó la decisión de la corte de distrito, 208 F.2d 605. La Corte Suprema luego expidió auto de certiorari y revocó la sentencia de la Corte de Apelaciones denegando la soli-citud de hábeas corpus. 347 U. S. 556, 98 L.ed 948.


 En el caso de Leyra la confesión involuntaria hecha al psiquiatra fué seguida de una confesión hecha pocos minutos después a un capitán de la policía. Media hora más tarde el acusado confesó ante su socio en el negocio. Dos horas y media después de la confesión al capitán de la policía, el acusado confesaba al fiscal auxiliar. Véase 98 L.ed. a la pág. 963, opinión disidente.


No nos detenemos a determinar si las manifestaciones del Lie. Gaz-tambide eran también inadmisibles porque comprendían una conclusión— que la confesión era voluntaria — más bien que los hechos ■ y las circuns-tancias concurrentes de los cuales el tribunal sentenciador — o el jurado — pu-*289diesen llegar a su propia conclusión en cuanto a la voluntariedad. Cf. United States v. Denno, 208 F.2d 605, 608-9 (C.A. 2, 1953), revocado por otras razones en Leyra v. Denno, supra, donde a psiquiatras — no a aboga-dos — se les permitió dar sus opiniones en cuanto al efecto de la coacción mental que produjo una primera confesión sobre la voluntariedad de con-fesiones posteriores.


Las manifestaciones del Lie. Gaztambide fueron desde luego tam-bién perjudiciales al acusado cuando se le sometieron al jurado con res-pecto a la cuestión de la voluntariedad de ambas confesiones. En cuanto al Exhibit 48, la cuestión es ahora académica, ya que hemos resuelto que el Exhibit 48 nunca debió haberse sometido al jurado. Véase la Parte III (e). En cuanto a la confesión de San Antón, las manifestaciones del Lie. Gaztambide son inadmisibles y deben excluirse en el nuevo juicio tanto en relación con la cuestión preliminar de la voluntariedad, oída sólo por la corte sentenciadora, así como en relación con la misma cuestión si es que se le somete al jurado.


 La cuestión de cuán específica debe ser una instrucción en una corte estatal sobre el carácter voluntario de una confesión corresponde, como cues-tión de procedimiento o de práctica, únicamente a las cortes del estado. Lyons v. Oklahoma, supra, pág. 601. Meltzer, supra, censura este criterio, diciendo que el Tribunal Supremo (pág. 328) “. . . austeramente ha limi-tado, si no abdicado, su responsabilidad con respecto a las instrucciones aprobadas por el estado.” De cualquier modo, en este caso establecemos tales normas necesarias como cuestión de ley local.


 “Estas confesiones debieron considerarse por separado a la luz de la coacción que existía al momento en que el acusado hizo las manifestacio-nes ... y sólo si el jurado quedare satisfecho, fuera de duda razonable, de que tal coacción cesó de influir al acusado puede éste considerar las con-fesiones posteriores. Sólo así podría otorgarse al acusado el debido proce-dimiento de ley.” People v. Leyra, 98 N.E. 2d 533, 560, (N.Y., 1951).


 “Mediante sus propias contestaciones muchos sospechosos se exo-neran ellos mismos y la información que suministran con frecuencia señala a otro que es culpable. En verdad, el interrogatorio de aquellos que saben algo de los hechos es el principal método de resolver el crimen. El deber de poner en conocimiento de las autoridades cualquier información que se tenga de un crimen es de todos los ciudadanos. Esto es tan importante que una persona que se sabe que es inocente puede ser detenida, sin prestar la fianza, como un testigo importante.” Stein v. New York, supra, pág. 184.


 Es innecesario discutir los demás errores señalados por el acusado.


Esto es exactamente lo que ocurrió aquí. Véase la Parte III (e).


La Corte de Apelaciones de Maryland va aún mucho más lejos. La política del fiscal de la ciudad de Nueva York es anunciar que el acu-sado ha hecho una declaración pero que no divulgará su contenido ni la re-putará como una confesión. En Grammer v. State, supra, la corte dijo a la pág'. 281: “Funcionarios del Estado no deben anunciar, o sancionar el anuncio, de que un acusado ha confesado o de que ha hecho una decla-ración. El término declaración incluye aquéllas que son exeulpatorias en diversos grados pero para el público ha venido a ser un eufemismo que no engaña, sino que sugiere, una admisión de culpabilidad.”


 Spingarn, supra, discute una cuestión diferente a la pág. 62:
“El juicio sobre una cuestión de hecho en una corte puede ser un pro-cedimiento largo. Puede ser lento y tedioso. Los jurados tenderían a perder la ilación del caso de tiempo en tiempo, ya que el testimonio muchas *300veces surge de manera casual y sin orden cronológico. Con qué buenos ojos reciben entonces un reportaje, que en palabras someras, tersas y bien es-critas sintetiza lo que está ocurriendo, enfatiza los hechos importantes, ilumina los más significativos y recopila los hechos sueltos en una secuencia fácil de entender. Es de tanta ayuda al jurado como un bosquejo de estu-dios lo es a un estudiante de colegio la víspera de un examen.
“¡Pero cuán peligroso! Dicho reportaje está escrito por un periodista que no tiene responsabilidad alguna para con la corte, que no tiene entre-namiento alguno en la apreciación de evidencia, que no tiene que estar presente durante todo el juicio, que tiene un motivo imperativo a favor de lo excitante.
“La ley tiene su propia disposición para un bosquejo de todo: los in-formes de los abogados y las instrucciones del juez. Alrededor de ellas pone varias salvaguardas importantes — como aquélla que permite a los abo-gados hacer un resumen solamente de aquello que han probado mediante evidencia. Alrededor de la información de prensa no existen tales salva-guardas. Sin embargo, el periódico puede penetrar más adentro en las horas de descanso, puede impresionar más emocionalmente que el juez.”
Este es un problema de difícil solución. A la prensa, desde luego, no se le puede prohibir o limitar la publicación de tales incidentes. Es cierto que al jurado se le puede instruir que no lea o que haga caso omiso de lo que publiquen los periódicos acerca del juicio. Pero jueces de renombre han puesto en duda la eficacia de tales instrucciones en un caso notorio. Memorándum del Juez Frankfurter en Leviton v. United States, supra; Krulewitch v. United States, 336 U. S. 440, 453, opinión concurrente del Juez Jackson; Delaney v. United States, supra 112.